



Exhibit 10.4
LOAN AGREEMENT
Dated as of June 15, 2017
Between
DCII-250 WILLIAMS STREET NW, LLC
as Borrower
and
KEYBANK NATIONAL ASSOCIATION,
as Lender


Loan No. 10171391




 




    



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION7
Section 1.1Definitions    7
Section 1.2Principles of Construction    36
ARTICLE II - GENERAL TERMS37
Section 2.1Loan Commitment; Disbursement to Borrower    37
2.1.1Agreement to Lend and Borrow    37
2.1.2Single Disbursement to Borrower    37
2.1.3The Note, Security Instrument and Loan Documents    37
2.1.4Use of Proceeds    37
Section 2.2Interest Rate    38
2.2.1Interest Rate    38
2.2.2Interest Calculation    38
2.2.3Default Rate    38
2.2.4Usury Savings    38
Section 2.3Loan Payment    39
Section 2.4Prepayments    39
Section 2.5Defeasance    39
2.5.1Voluntary Defeasance    39
2.5.2Defeasance Collateral Account    41
2.5.3Successor Borrower    42
Section 2.6Release of Property    42
2.6.1Release of Property    42
Section 2.7Clearing Account/Cash Management    43
2.7.1Clearing Account    43
2.7.2Cash Management Account    44
2.7.3Payments Received under the Cash Management Agreement    45
2.7.4Setup of the Cash Management Account    45
ARTICLE III - CONDITIONS PRECEDENT45
Section 3.1Conditions Precedent to Closing    45
ARTICLE IV - REPRESENTATIONS AND WARRANTIES45
Section 4.1Borrower Representations    45
4.1.1Organization    45
4.1.2Proceedings    46
4.1.3No Conflicts    46
4.1.4Litigation    46
4.1.5Agreements    46
4.1.6Title    47
4.1.7Solvency    47
4.1.8Full and Accurate Disclosure    48
4.1.9No Plan Assets    48


    



--------------------------------------------------------------------------------





4.1.10Compliance    48
4.1.11Financial Information    48
4.1.12Condemnation    49
4.1.13Federal Reserve Regulations    49
4.1.14Utilities and Public Access    49
4.1.15Not a Foreign Person    49
4.1.16Separate Lots    49
4.1.17Assessments    49
4.1.18Enforceability    49
4.1.19No Prior Assignment    49
4.1.20Insurance    49
4.1.21Use of Property    50
4.1.22Certificate of Occupancy; Licenses    50
4.1.23Flood Zone    50
4.1.24Physical Condition    50
4.1.25Boundaries    50
4.1.26Leases    50
4.1.27Survey    51
4.1.28Inventory    51
4.1.29Filing and Recording Taxes    51
4.1.30Special Purpose Entity / Separateness / No Prohibited Entity / Ownership
    Structure    51
4.1.31Management Agreement    52
4.1.32Illegal Activity    52
4.1.33No Change in Facts or Circumstances; Disclosure    52
4.1.34Investment Company Act    52
4.1.35Embargoed Person    52
4.1.36Principal Place of Business; State of Organization    53
4.1.37Environmental Representations and Warranties    53
4.1.38Cash Management Account    53
4.1.39Ground Lease    54
Section 4.2Survival of Representations    54
ARTICLE V - BORROWER COVENANTS54
Section 5.1Affirmative Covenants    54
5.1.1Existence; Compliance with Legal Requirements    55
5.1.2Taxes and Other Charges    55
5.1.3Litigation    56
5.1.4Access to Property    56
5.1.5Notice of Default    56
5.1.6Cooperate in Legal Proceedings    56
5.1.7Perform Loan Documents    57
5.1.8Award and Insurance Benefits    57
5.1.9Further Assurances    57
5.1.10Principal Place of Business, State of Organization    57


2



--------------------------------------------------------------------------------





5.1.11Financial Reporting    58
5.1.12Business and Operations    60
5.1.13Title to the Property    61
5.1.14Costs of Enforcement    61
5.1.15Estoppel Statement    61
5.1.16Loan Proceeds    62
5.1.17Intentionally Omitted    62
5.1.18Confirmation of Representations    62
5.1.19Environmental Covenants    62
5.1.20Leasing Matters    64
5.1.21Alterations    65
5.1.22Operation of Property    65
5.1.23Embargoed Person    66
5.1.25Ground Lease    66
Section 5.2Negative Covenants    70
5.2.1Operation of Property    70
5.2.2Liens    71
5.2.3Dissolution    71
5.2.4Change In Business    71
5.2.5Debt Cancellation    71
5.2.6Zoning    71
5.2.7No Joint Assessment    71
5.2.8Intentionally Omitted    71
5.2.9ERISA    71
5.2.10Transfers    72
ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION76
Section 6.1Insurance    76
Section 6.2Casualty    80
Section 6.3Condemnation    80
Section 6.4Restoration    81
ARTICLE VII - RESERVE FUNDS85
Section 7.1Intentionally Omitted    85
Section 7.2Tax and Insurance Escrow Fund    85
Section 7.3Replacements and Replacement Reserve    86
7.3.1Replacement Reserve Fund    86
7.3.2Disbursements from Replacement Reserve Account    86
7.3.3Performance of Replacements    88
7.3.4Failure to Make Replacements    90
7.3.5Balance in the Replacement Reserve Account    90
Section 7.4Rollover Reserve    90
7.4.1Deposits to Rollover Reserve Fund    90
7.4.2Withdrawal of Rollover Reserve Funds    91
Section 7.5Excess Cash Flow Reserve Fund    91
7.5.1Deposits to Excess Cash Flow Reserve Fund    91


3



--------------------------------------------------------------------------------





7.5.2Release of Excess Cash Flow Reserve Funds    91
Section 7.6Reserve Funds, Generally    91
Section 7.7Major Tenant Rollover Reserve    92
7.7.1Deposits to Major Tenant Rollover Reserve Fund    92
7.7.2Withdrawal of Major Tenant Rollover Reserve Fund    93
Section 7.8Rent Concession Reserve Fund    93
7.8.1Rent Concession Reserve Deposit    93
7.8.2 Release of Rent Concession Reserve Funds    93
ARTICLE VIII - DEFAULTS93
Section 8.1Event of Default    93
Section 8.2Remedies    96
Section 8.3Remedies Cumulative; Waivers    97
ARTICLE IX - SPECIAL PROVISIONS97
Section 9.1Securitization    97
9.1.1Sale of Notes and Securitization    97
9.1.2Securitization Costs    99
Section 9.2Right To Release Information    99
Section 9.3Exculpation    99
Section 9.4Matters Concerning Manager    102
Section 9.5Servicer    102
ARTICLE X - MISCELLANEOUS103
Section 10.1Survival    103
Section 10.2Lender’s Discretion    103
Section 10.3Governing Law    103
Section 10.4Modification, Waiver in Writing    104
Section 10.5Delay Not a Waiver    105
Section 10.6Notices    105
Section 10.7Trial by Jury    106
Section 10.8Headings    106
Section 10.9Severability    106
Section 10.10Preferences    106
Section 10.11Waiver of Notice    106
Section 10.12Remedies of Borrower    107
Section 10.13Expenses; Indemnity    107
Section 10.14Schedules Incorporated    108
Section 10.15Offsets, Counterclaims and Defenses    108
Section 10.16No Joint Venture or Partnership; No Third Party
.Beneficiaries    108
Section 10.17Publicity    109
Section 10.18Waiver of Marshalling of Assets    109
Section 10.19Waiver of Counterclaim    109
Section 10.20Conflict; Construction of Documents; Reliance    109
Section 10.21Brokers and Financial Advisors    109
Section 10.22Prior Agreements    110
Section 10.23Liability    110


4



--------------------------------------------------------------------------------





Section 10.24Certain Additional Rights of Lender (VCOC)    110
Section 10.25OFAC    110
Section 10.26Duplicate Originals; Counterparts    111
Section 10.27Modification to Include Taxable REIT Subsidiary    111
ARTICLE XI – LOCAL LAW PROVISIONS112
Section 11.1Inconsistencies    112




5



--------------------------------------------------------------------------------





SCHEDULES
Schedule I    –    Rent Roll
Schedule II    –    Intentionally Omitted
Schedule III    –    Organizational Chart of Borrower
Schedule IV    –    Tenant Direction Letter Form


6



--------------------------------------------------------------------------------







LOAN AGREEMENT
THIS LOAN AGREEMENT is made as of June 15, 2017 (this “Agreement”), between
KEYBANK NATIONAL ASSOCIATION, a national banking association, having an address
at 11501 Outlook, Suite 300, Overland Park, Kansas 66211 (“Lender”) and DCII-250
WILLIAMS STREET NW, LLC, a Delaware limited liability company, having its
principal place of business at 4890 W. Kennedy Boulevard, Suite 650, Tampa,
Florida 33609 (“Borrower”).
RECITALS:
A.    Borrower desires to obtain the Loan (as hereinafter defined) from Lender.
B.    Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

Section 1.1    Definitions    . For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Accrual Period” means the period commencing on and including the first (1st)
day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.
“Action” has the meaning set forth in Section 10.3 hereof.
“Additional Insolvency Opinion” means any subsequent Insolvency Opinion.
“Additional Permitted Transfer” has the meaning set forth in Section 5.2.10(f)
hereof.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” means any Manager in which Borrower, or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.
“Agent” means KeyBank National Association, or any successor Eligible
Institution acting as Agent under the Cash Management Agreement.


7



--------------------------------------------------------------------------------





“Amortizing Monthly Payment” has the meaning set forth in the Loan Terms Table
of the Note.
“Amortizing Payment Date” has the meaning set forth in the Loan Terms Table of
the Note.
“Annual Budget” means an operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with Section
5.1.11(g) hereof for the applicable Fiscal Year or other period.
“Approved Annual Budget” has the meaning set forth in Section 5.1.11(g) hereof.
“Assignment of Management Agreement” means that certain Assignment of Management
Agreement and Subordination of Management Fees, dated as of the date hereof,
among Lender, Borrower and Manager, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Availability Threshold” means the greater of $30,000.00 or 1% of the initial
principal balance of the Loan.
“Award” means any compensation paid by any Governmental Authority in connection
with a Condemnation.
“Bankruptcy Action” means with respect to any Person (a) such Person filing a
voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of the Property; (e) such Person making
an assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due.
“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §101, et
seq., as the same may be amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights or any other Federal or state bankruptcy or insolvency law.
“Borrower” has the meaning set forth in the introductory paragraph hereto,
together with its successors and permitted assigns.
“Business Day” means a day upon which commercial banks are not authorized or
required by law to close in the city designated from time to time as the place
for receipt of payments.


8



--------------------------------------------------------------------------------





“Capital Expenditures” means, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).
“Cash Management Account” has the meaning set forth in Section 2.7.2 hereof.
“Cash Management Agreement” means that certain Cash Management Agreement, dated
as of the date hereof, by and among Borrower, Lender and Agent, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Cash Sweep Event” means the occurrence of: (a) an Event of Default; (b) any
Bankruptcy Action of Borrower or Manager; (c) a DSCR Trigger Event, or (d) a
Major Tenant Trigger Event.
“Cash Sweep Event Cure” means (a) if the Cash Sweep Event is caused solely by
the occurrence of a DSCR Trigger Event, the achievement of a Debt Service
Coverage Ratio of 1.30 to 1.00 or greater for two consecutive quarters based
upon the trailing three (3) month period immediately preceding the date of
determination, (b) if the Cash Sweep Event is caused by an Event of Default, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its discretion), (c) if the
Cash Sweep Event is caused by a Bankruptcy Action of Manager, if Borrower
replaces the Manager with a Qualified Manager under a Replacement Management
Agreement within sixty (60) days of such Bankruptcy Action, or (d) if the Cash
Sweep is caused by the occurrence of a Major Tenant Trigger Event, Borrower’s
completion of the applicable Major Tenant Cure Event; provided, however, that,
such Cash Sweep Event Cure set forth in this definition shall be subject to the
following conditions, (i) no Event of Default shall have occurred and be
continuing under this Agreement or any of the other Loan Documents, (ii) a Cash
Sweep Event Cure may occur no more than a total of five (5) times in the
aggregate during the term of the Loan, and (iii) Borrower shall have paid all of
Lender’s reasonable expenses incurred in connection with such Cash Sweep Event
Cure including, reasonable attorney’s fees and expenses. Notwithstanding any
provision in this Agreement to the contrary, in no event shall Borrower have the
right to cure any Cash Sweep Event caused by a Bankruptcy Action of Borrower.
“Cash Sweep Period” means each period commencing on the occurrence of a Cash
Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure, or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents or defeasance of the Loan in accordance with the terms
and provisions of the Loan Documents.
“Casualty” has the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” has the meaning set forth in Section 6.4(b)(iii) hereof.
“Casualty Retainage” has the meaning set forth in Section 6.4(b)(iv) hereof.
“Clearing Account” has the meaning set forth in Section 2.7.1 hereof.


9



--------------------------------------------------------------------------------





“Clearing Account Agreement” means that certain Clearing Account - Deposit
Account Control Agreement dated the date hereof among Borrower, Lender and
Clearing Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, relating to funds deposited in the
Clearing Account.
“Clearing Bank” means the clearing bank which establishes, maintains and holds
the Clearing Account, which shall be an Eligible Institution acceptable to
Lender in its discretion.
“Closing Date” means the date of the funding of the Loan.
“Code” means the Internal Revenue Code of 1986, as amended, as it may be further
amended from time to time, and any successor statutes thereto, and applicable
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Condemnation Proceeds” has the meaning set forth in Section 6.4(b) hereof.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” have correlative meanings.
“Crowdfunding” means, any offer or sale of equity or debt securities of
Borrower, Principal or Guarantor or any Affiliate of any of them, involving or
relating to direct or indirect interests, or any combination of direct or
indirect interests, in any of the foregoing Persons, that is conducted or
proposed to be conducted via the internet or through the use of other general
solicitation or advertising of the investment opportunity to prospective
investors by the issuer of such securities or an online or other funding portal
in a transaction or series of transactions intended to be exempt from the
registration requirements of the Securities Act of 1933, as amended, including
but not limited to pursuant to the exemptions provided by Section 4(a)(6)
thereof or Rule 506(c) promulgated thereunder, any other similar state
securities law, or any similar transaction.
“Current Owner” has the meaning set forth in Section 5.2.10(f) hereof.
“Debt” means the outstanding principal amount of the Loan set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Defeasance Payment Amount and
any Yield Maintenance Premium (as defined in the Note) due to Lender in respect
of the Loan under the Note, this Agreement, the Security Instrument or any other
Loan Document.
“Debt Service” means, with respect to any particular period of time, the
scheduled principal and interest payments due under this Agreement and the Note.
“Debt Service Coverage Ratio” means a ratio for the applicable period in which:


10



--------------------------------------------------------------------------------





(a)    the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for such period as set forth
in the statements required hereunder, without deduction for (i) actual
management fees incurred in connection with the operation of the Property, or
(ii) amounts paid to the Reserve Funds, less (A) management fees equal to the
greater of (1) assumed management fees of 3.0% of Gross Income from Operations
and (2) the actual management fees incurred, (B) annual Replacement Reserve Fund
contributions equal to $0.25 per square foot of gross leasable area at the
Property, and (C) annual Rollover Reserve Fund contributions equal to $2.30 per
square foot of gross leasable area at the Property; and
(b)    the denominator is an amount equal to the Amortizing Monthly Payment
multiplied by the aggregate number of Payment Dates occurring during such
period.
“Default” means the occurrence of any event hereunder or under any other Loan
Document which, but for the giving of notice or passage of time, or both, would
be an Event of Default.
“Default Rate” means, with respect to the Loan, a rate per annum equal to the
lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the Interest
Rate.
“Defeasance Collateral Account” has the meaning set forth in Section 2.5.2
hereof.
“Defeasance Date” has the meaning set forth in Section 2.5.1(a)(i) hereof.
“Defeasance Deposit” means an amount equal to the remaining principal amount of
the Note, the Defeasance Payment Amount, any costs and expenses incurred or to
be incurred in the purchase of U.S. Obligations necessary to meet the Scheduled
Defeasance Payments, any revenue, documentary stamp or intangible taxes or any
other tax or charge due in connection with the transfer of the Note or otherwise
required to accomplish the agreements of Sections 2.4 and 2.5 hereof (including
any fees and expenses of accountants, attorneys and the Rating Agencies incurred
in connection therewith), and a defeasance processing fee in an amount
determined by Lender in its discretion.
“Defeasance Event” has the meaning set forth in Section 2.5.1(a) hereof.
“Defeasance Payment Amount” means the amount which, when added to the remaining
principal amount of the Note, will be sufficient to purchase U.S. Obligations
providing the required Scheduled Defeasance Payments.
“Disclosure Documents” means, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.
“DSCR Trigger Event” means, that as of the date of determination, the Debt
Service Coverage Ratio based on the trailing three (3) month period immediately
preceding the date of such determination is less than 1.25 to 1.00.


11



--------------------------------------------------------------------------------





“Eligible Account” means a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” means KeyBank National Association or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long-term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa3” by Moody’s).
“Embargoed Person” means any person, entity or government subject to trade
restrictions under U.S. law, including The USA PATRIOT Act (including the anti
terrorism provisions thereof), the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et
seq., and any Executive Orders or regulations promulgated thereunder including
those related to Specially Designated Nationals and Specially Designated Global
Terrorists, with the result that the investment in Borrower, or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law.
“Environmental Indemnity” means that certain Environmental Indemnity Agreement,
dated as of the date hereof, executed by Borrower and Guarantor in connection
with the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment. Environmental
Law includes the following statutes, as amended, any successor thereto, and any
regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors


12



--------------------------------------------------------------------------------





Appropriation Act. Environmental Law also includes any present and future
federal, state and local laws, statutes, ordinances, rules, regulations and the
like, as well as common law: conditioning transfer of property upon a negative
declaration or other approval of a governmental authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
governmental authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the Property; or relating to wrongful death, personal injury, or property or
other damage in connection with any physical condition or use of the Property.
“Environmental Liens” has the meaning set forth in Section 5.1.19 hereof.
“Environmental Report” has the meaning set forth in Section 4.1.37 hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“Event of Default” has the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Flow” has the meaning set forth in the Cash Management Agreement.
“Excess Cash Flow Reserve Account” has the meaning set forth in Section 7.5
hereof.
“Excess Cash Flow Reserve Fund” has the meaning set forth in Section 7.5 hereof.
“Extraordinary Expense” has the meaning set forth in Section 5.1.11(h) hereof.
“Fiscal Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.
“Fitch” means Fitch, Inc.
“Foreclosure Sale” has the meaning set forth in Section 9(c) of the Note.
“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.
“Governing State” has the meaning set forth is Section 10.3 hereof.
“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.
“Gross Income from Operations” means, during any period, all sustainable income
as reported on the financial statements delivered by Borrower in accordance with
this Agreement, computed in accordance with GAAP, derived from the ownership and
operation of the Property


13



--------------------------------------------------------------------------------





from whatever source during such period, including (i) Rents from Tenants that
are in occupancy, open for business and paying full contractual rent without
right of offset or credit, (ii) utility charges, (iii) escalations, (iv)
forfeited security deposits, (v) interest on credit accounts, (vi) service fees
or charges, (vii) license fees, (viii) parking fees, (ix) rent concessions or
credits, (x) income from vending machines, (xi) business interruption or other
loss of income or rental insurance proceeds, (xii) other required pass-throughs
and (xiii) interest on Reserve Funds, if any, but excluding (i) Rents from
month-to-month Tenants, Tenants during a free-rent period, or Tenants that are
included in any Bankruptcy Action, (ii) sales, use and occupancy or other taxes
on receipts required to be accounted for by Borrower to any Governmental
Authority, (iii) refunds and uncollectible accounts, (iv) sales of furniture,
fixtures and equipment, (v) Insurance Proceeds (other than business interruption
or other loss of income or rental insurance), (vi) Awards, (vii) unforfeited
security deposits, (viii) utility and other similar deposits and (ix) any
disbursements to Borrower from the Reserve Funds, if any. Gross income shall not
be diminished as a result of the Security Instrument or the creation of any
intervening estate or interest in the Property or any part thereof.
“Ground Lease” means, collectively, that certain Lease Agreement dated September
5, 1968, between MRS. RUTH S. BARRETT, an individual (“Barrett”), as lessor,
SUNSHINE PARKING, INC., a Tennessee corporation (“Sunshine”), as lessee, and
KELLETT & CO. REAL ESTATE, C. G. AYCOCK REALTY CO., and WEYMAN & CO., as agent;
as memorialized by that certain Memorandum of Lease dated September 5, 1968, and
recorded September 9, 1968, in Book 4953, Page 322, of the official records of
Fulton County, Georgia (the “Official Records”); as assigned by that certain
Assignment and Assumption of Leases from UNITED PARKING, INC., a Georgia
corporation (“United”), as assignor, to CAPITAL CENTRAL CORPORATION, a Georgia
corporation (“CCC”), as assignee, dated October 1, 1984, and recorded December
6, 1984, in Book 9284, Page 312 of the Official Records; as assigned by that
certain Assignment and Assumption of Leases from CCC, as assignor, to Central
Acquisition Associates, Ltd., a Georgia limited partnership (“Central”), as
assignee, dated December 20, 1984, and recorded December 21, 1984, in Book 9311,
Page 281 of the Official Records; as assigned by that certain Assignment and
Assumption of Leases from Central, as assignor, to INFORUM, LTD., a Georgia
limited partnership (“Inforum Ltd”), as assignee, dated May 28, 1985, and
recorded July 30, 1985, in Book 9633, Page 391 of the Official Records; as
amended by that certain First Amendment to Lease Agreement dated June 1, 1986,
between Barrett and Inforum Ltd; as assigned by that certain Transfer and
Assignment of Lease from Inforum Ltd, as assignor, to INFORUM ASSOCIATES, a
Georgia general partnership (“Inforum Associates”), in the form of a joint
venture composed of Inforum and The Equitable Life Assurance Society of the
United States, a New York corporation (“ELA”), as assignee, dated October 20,
1987, and recorded October 21, 1987, in Book 11131, Page 245 of the Official
Records; as assigned by that certain Quit-Claim Deed from Inforum Associates, as
grantor, to ELA, as grantee, dated December 30, 1994, and recorded December 30,
1994, in Book 19169, Page 220 of the Official Records; as assigned by that
certain Assignment of Lease from TRUST COMPANY BANK as executor of the estate of
Barrett, deceased, as assignor, to JAMES AROGETI, an individual (“James”), as
assignee, dated September 30, 1988, and recorded October 4, 1988, in Book 11937,
Page 217 of the Official Records; as partially assigned by that certain
Assignment of Lease from JA, as assignor, to JEANETTE AROGETI, an individual
(“Jeanette”), as assignee, dated September 30, 1988, and recorded December 12,
1988, in Book 12111, Page 141 of the Official Records; as assigned by that
certain Quit-Claim Deed from James and Jeanette, as grantor, to A & A


14



--------------------------------------------------------------------------------





ASSOCIATES, a Georgia limited partnership (“A&A”), as grantee, dated December
31, 1991, and recorded April 6, 1992, in Book 15193, Page 348 of the Official
Records; as assigned by that certain Assignment of Lease from A&A, as assignor,
to ROBERT J. AROGETI, an individual, JOEL S. AROGETI, an individual, JANE A.
DURHAM, an individual, and BARBARA AROGETI, an individual, as Trustees of the
ARGO CHARITABLE LEAD TRUST (“Argo”), as assignee, dated April 1, 1995, and
recorded May 30, 1995, in Book 19611, Page 133 of the Official Records; ground
lessor’s interest being held by RJJ&B ASSOCIATES, LLLP, a Georgia limited
liability limited partnership (“RJJ&B”) pursuant to that certain Transfer and
Assignment dated January 1, 1999, record notice of which is provided by the
Affidavit of Title recorded in the Official Records as of the date hereof; as
assigned by that certain Agreement of Assignment and Assumption of Ground Lease
from ELA, as assignor, to COUSINS PROPERTIES INCORPORATED, a Georgia corporation
(“Cousins”), as assignee, dated June 30, 1999, and recorded June 30, 1999, in
Book 26975, Page 085 of the Official Records, and by that certain Quitclaim Deed
from ELA, as grantor, to Cousins, as grantee, dated June 30, 1999, and recorded
June 30, 1999, in Book 26975, Page 093 of the Official Records; as amended by
that certain Agreement of Ground Lessor between Argo, as lessor, JPMORGAN CHASE
BANK, N.A., a United States banking association, as lender, and Cousins, as
lessee, dated August 31, 2007, and recorded September 4, 2007, in Book 45629,
Page 89 of the Official Records; and as assigned by that certain Agreement of
Assignment and Assumption of Ground Lease from Cousins, as assignor, to 250
WILLIAMS STREET LLC, a Georgia limited liability company, as assignee, dated
August 31, 2007, and recorded September 4, 2007, in Book 45629, Page 154 of the
Official Records, as assigned to Borrower.
“Ground Lease Estoppel” means the Agreement of Ground Lessor executed by Ground
Lessor, Borrower and Lender in connection with the Loan.
“Ground Lease Property” and personal property demised to Borrower pursuant to
the Ground Lease.
“Ground Lessor” means ROBERT J. AROGETI, an individual, JOEL S. AROGETI, an
individual, JANE A. DURHAM, an individual, and BARBARA AROGETI, an individual,
as trustees of the ARGO CHARITABLE LEAD TRUST.
“Guarantor” means Carter Validus Operating Partnership II, LP, Delaware limited
partnership.
“Guaranty” means that certain Guaranty Agreement, dated as of the date hereof,
executed and delivered by Guarantor in connection with the Loan to and for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Hazardous Substances” means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, or words
of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead, radon,
radioactive materials, flammables, explosives, mold, mycotoxins, microbial
matter and airborne pathogens (naturally occurring or


15



--------------------------------------------------------------------------------





otherwise), but excluding substances of kinds and in amounts ordinarily and
customarily used or stored in similar properties for the purpose of cleaning or
other maintenance or operations and otherwise in compliance with all
Environmental Laws.
“Immediate Family Member” has the meaning set forth in Section 5.2.10(f).
“Improvements” has the meaning set forth in the granting clause of the Security
Instrument.
“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt or preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed (other than the
Permitted Encumbrances).
“Indemnified Liabilities” has the meaning set forth in Section 10.13(b) hereof.
“Indemnified Parties” means Lender and, its designee, (whether or not it is the
Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Security Instrument is or will have been
recorded, any Person who may hold or acquire or will have held a full or partial
interest in the Loan secured hereby (including investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including any other Person who
holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including any successors by merger,
consolidation or acquisition of all or a substantial portion of Lender’s assets
and business).
“Independent Director” means a natural Person who (a) is not at the time of
initial appointment, or at any time while serving in such capacity, and is not,
and has never been, and shall not while serving as Independent Director be: (i)
a stockholder, director (with the exception of


16



--------------------------------------------------------------------------------





serving as the Independent Director of Borrower), officer, employee, partner,
member (other than a “special member” or “springing member”), manager, attorney
or counsel of Borrower, equity owners of Borrower or Guarantor or any Affiliate
of Borrower or Guarantor; (ii) a customer, supplier or other person who derives
any of its purchases or revenues from its activities with Borrower or Guarantor,
equity owners of Borrower or Guarantor or any Affiliate of Borrower or
Guarantor; (iii) a Person Controlling or under common Control with any such
stockholder, director, officer, employee, partner, member, manager, attorney,
counsel, equity owner, customer, supplier or other Person; or (iv) a member of
the immediate family of any such stockholder, director, officer, employee,
partner, member, manager, attorney, counsel, equity owner, customer, supplier or
other Person and (b) has (i) prior experience as an independent director or
independent manager for a corporation, a trust or limited liability company
whose charter documents required the unanimous consent of all independent
directors or independent managers thereof before such corporation, trust or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more nationally-recognized
companies that provides, inter alia, professional independent directors or
independent managers in the ordinary course of their respective business to
issuers of securitization or structured finance instruments, agreements or
securities or lenders originating commercial real estate loans for inclusion in
securitization or structured finance instruments, agreements or securities (a
“Professional Independent Director”) and is at all times during his or her
service as an Independent Director of Borrower an employee of such a company or
companies. A natural Person who satisfies the foregoing definition except for
being (or having been) the independent director or independent manager of a
“special purpose entity” affiliated with Borrower (provided such affiliate does
not or did not own a direct or indirect equity interest in an Borrower) shall
not be disqualified from serving as an Independent Director, provided that such
natural Person satisfies all other criteria set forth above and that the fees
such individual earns from serving as independent director or independent
manager of affiliates of Borrower or in any given year constitute in the
aggregate less than five percent (5%) of such individual’s annual income for
that year. A natural Person who satisfies the foregoing definition other than
subparagraph (a)(ii) shall not be disqualified from serving as an Independent
Director of Borrower if such individual is a Professional Independent Director
and such individual complies with the requirements of the previous sentence.
“Initial Interest Payment Per Diem” has the meaning set forth in the Loan Terms
Table of the Note.
“Insolvency Opinion” means that certain non-consolidation opinion letter dated
the date hereof delivered by Morris, Manning & Martin, LLP in connection with
the Loan.
“Institutional Controls” means any legal or physical restrictions or limitations
on the use of, or access to, the Property to eliminate or minimize potential
exposures to any Hazardous Substance, to prevent activities that could interfere
with the effectiveness of any Remediation, or to ensure maintenance of a level
of risk to human health or the environment, including physical modifications to
the Property such as slurry walls, capping, hydraulic controls for ground water,
or point of use water treatment, restrictive covenants, environmental protection
easements, or property use limitations.


17



--------------------------------------------------------------------------------





“Insurance Premiums” has the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” has the meaning set forth in Section 6.4(b) hereof.
“Interest Only Monthly Payment” has the meaning set forth in the Loan Terms
Table of the Note.
“Interest Only Payment Date” has the meaning set forth in the Loan Terms Table
of the Note.
“Interest Rate” means a rate of three and ninety-nine hundredths percent
(3.99%).
“KeyBank” has the meaning set forth in Section 2.5.3 hereof.
“Land” has the meaning set forth in the granting clause of the Security
Instrument.
“Lease” means, with the exception of the Ground Lease, any lease, sublease or
subsublease, letting, license, concession or other agreement (whether written or
oral and whether now or hereafter in effect) pursuant to which any Person is
granted a possessory interest in, or right to use or occupy all or any portion
of any space in the Property by or on behalf of Borrower, and (a) every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
“Legal Requirements” means, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, the Property or any part thereof, including any which may
(a) require repairs, modifications or alterations in or to the Property or any
part thereof, or (b) in any way limit the use and enjoyment thereof.
“Lender” has the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without the payment of a transfer fee), clean, evergreen (or not expiring until
at least thirty (30) Business Days after the Maturity Date) sight draft letter
of credit acceptable to Lender and the Rating Agencies in favor of Lender and
entitling Lender to draw thereon in New York, New York based solely on a
statement purportedly executed by an officer of Lender stating that it has the
right to draw thereon issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution and with respect to which
Borrower has no reimbursement obligation. The evergreen clause of each Letter of
Credit shall provide that the expiration date of such Letter of Credit shall
automatically


18



--------------------------------------------------------------------------------





extend (i.e., without requiring a consent, approval, amendment or other
modification) for additional periods from the current or each future expiration
date unless the issuing bank provides Lender and Servicer with written notice
that such Letter of Credit will not be renewed at least sixty (60) days, and not
more than ninety (90) days, prior to the date on which the outstanding Letter of
Credit is scheduled to expire. Lender shall have the right immediately to draw
down any Letter of Credit in full and hold the proceeds of such draw in the same
manner as funds deposited in the Reserve Funds (i) if at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
(ii) with respect to an evergreen Letter of Credit, if Lender has received a
notice from the issuing bank that the Letter of Credit will not be renewed and a
substitute Letter of Credit is not provided at least thirty (30) days prior to
the date on which the outstanding Letter of Credit is scheduled to expire,
(iii) with respect to any Letter of Credit with a stated expiration date, if
Lender has not received a notice from the issuing bank that it has renewed the
Letter of Credit at least thirty (30) days prior to the date on which such
Letter of Credit is scheduled to expire and a substitute Letter of Credit is not
provided at least thirty (30) days prior to the date on which the outstanding
Letter of Credit is scheduled to expire, (iv) upon receipt of notice from the
issuing bank that the Letter of Credit will be terminated (except if the
termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided prior
to such termination), or (v) during the continuance of an Event of Default.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw any Letter of Credit upon the happening of any of the
foregoing events and shall not be liable for any losses sustained by Borrower
due to the insolvency of the bank issuing the Letter of Credit if Lender has not
drawn the Letter of Credit.
“Lien” means, any mortgage, deed of trust, deed to secure debt, indemnity deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.
“Loan” means the loan in the Original Principal Amount made by Lender to
Borrower pursuant to this Agreement.
“Loan Documents” means, collectively, this Agreement, the Note, the Security
Instrument, the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Clearing Account Agreement, the Cash Management Agreement, and
all other documents executed or delivered in connection with the Loan.
“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value of the Property, as determined,
in Lender’s sole discretion, by any commercially reasonable method permitted to
a REMIC Trust.
“Major Tenant” means American Cancer Society, Inc., a New York corporation, any
successor or assign of such entity as tenant under the Major Tenant Lease, or
any subsequent Tenant under any replacement of the Major Tenant Lease.


19



--------------------------------------------------------------------------------





“Major Tenant - Approved Sublease” means one or more subleases of a portion of a
Major Tenant Premises which sublease or subleases shall (i) be between the
applicable Major Tenant and a Major Tenant - Approved Sublessee, (ii) have been
approved by Lender in its discretion, and (iii) be upon such terms and
conditions (including, without limitation, rental rate and term) as are
acceptable to Lender in its discretion.
“Major Tenant - Approved Sublessee” means a sublessee in connection with a Major
Tenant - Approved Sublease approved by Lender in its discretion.
“Major Tenant Cure Event” shall mean:
(i)    if the Cash Sweep Period is caused by a Major Tenant Trigger Event -
Bankruptcy, no Default or Event of Default has occurred and no event that would
trigger another Cash Sweep Period has occurred, the date,
(A) which is thirty (30) days after the date that the applicable Major Tenant
has affirmed its Major Tenant Lease, is no longer the subject of a bankruptcy or
similar proceeding, is in occupancy and paying full contractual unabated
post-petition rent without right of offset or free rent credit, and has
delivered to Lender a tenant estoppel acceptable to Lender,
(B) that Borrower has entered into one or more replacement Leases for the entire
applicable Major Tenant Premises in each case with a Tenant or Tenants
acceptable to Lender in its discretion, and upon such terms and conditions
(including, without limitation, rental rate and term) as are acceptable to
Lender in its discretion and (i) such replacement Tenant or Tenants are in
occupancy of the entire net leasable area of the applicable Major Tenant
Premises, are obligated to pay full contractual rent without right of offset or
free rent credit, and have made their first monthly rental payment, (ii) all
tenant improvements with respect to each such replacement Lease have been
completed in accordance with the terms hereof, (iii) all leasing commissions and
any other tenant reimbursement obligations incurred by Borrower with respect to
each such replacement Lease have been paid, and (iv) such replacement Tenant or
Tenants have delivered to Lender a tenant estoppel acceptable to Lender;
(ii)    if the Cash Sweep Event is caused by a Major Tenant Trigger Event -
Vacation, no Default or Event of Default has occurred and no event that would
trigger another Cash Sweep Period has occurred, the date,
(A) which is thirty (30) days after the date that the applicable Major Tenant
has resumed operations at its Major Tenant Premises, is in occupancy and open
for business paying full contractual unabated rent without right of offset or
free rent credit, has made its next due monthly rental payment, and has
delivered to Lender a tenant estoppel acceptable to Lender,


20



--------------------------------------------------------------------------------





(B) that Borrower has entered into one or more replacement Leases for the entire
applicable Major Tenant Premises in each case with a Tenant or Tenants
acceptable to Lender in its discretion, and upon such terms and conditions
(including, without limitation, rental rate and term) as are acceptable to
Lender in its discretion and (i) such replacement Tenant or Tenants are in
occupancy of the entire net leasable area of the applicable Major Tenant
Premises, are obligated to pay full contractual rent without right of offset or
free rent credit, and have made their first monthly rental payment, (ii) all
tenant improvements with respect to each such replacement Lease have been
completed in accordance with the terms hereof, (iii) all leasing commissions and
any other tenant reimbursement obligations incurred by Borrower with respect to
each such replacement Lease have been paid, and (iv) such replacement Tenant or
Tenants have delivered to Lender a tenant estoppel acceptable to Lender,
(C) that Lender has received one or more fully executed Major Tenant - Approved
Subleases for the portion of the applicable Major Tenant Premises not then
occupied by the applicable Major Tenant pursuant to (A) above, and (i) all such
Major Tenant - Approved Sublessees (a) are in occupancy of their entire net
leasable area of the applicable Major Tenant Premises, are obligated to pay full
contractual rent without right of offset or free rent credit, and have made
their first monthly rental payment, (ii) all tenant improvements with respect to
all applicable Major Tenant - Approved Subleases have been completed in
accordance with the terms hereof, (iii) all leasing commissions and any other
tenant reimbursement obligations incurred by Borrower and/or Major Tenant with
respect to all such Major Tenant - Approved Subleases have been paid, (iv) all
such Major Tenant - Approved Sublessees have delivered to Lender a tenant
estoppel acceptable to Lender, and (v) Major Tenant shall remain fully liable
for all of the obligations under the Major Tenant Lease;
(iii)    if the Cash Sweep Event is caused by a Major Tenant Trigger Event -
Lease Expiration, the date upon which Borrower completes the applicable Major
Tenant Lease Expiration Trigger Event Cure.
“Major Tenant Lease” means the Lease Agreement between Cousins Properties
Incorporated, a Georgia corporation (predecessor to Borrower), as landlord, and
Major Tenant, as tenant, dated August 1, 2006, as amended, modified, renewed
and/or restated, or, if applicable, replaced in connection with any replacement
of the Major Tenant Lease.
“Major Tenant Lease Expiration Trigger Event Cure” means the date:
(A) that Borrower has provided acceptable evidence to Lender that the Major
Tenant has renewed the term of its Major Tenant Lease pursuant to the terms set
forth therein, or
(B) that Borrower has entered into one or more replacement Leases for the entire
applicable Major Tenant Premises, in each case with a Tenant or Tenants


21



--------------------------------------------------------------------------------





acceptable to Lender in its discretion, and upon such terms and conditions
(including, without limitation, rental rate and term) as are acceptable to
Lender in its discretion, and (i) such replacement Tenant or Tenants are in
occupancy of the entire net leasable area of the applicable Major Tenant
Premises, are obligated to pay full contractual rent without right of offset or
free rent credit, and have made their first monthly rental payment, (ii) all
tenant improvements with respect to each such replacement Lease have been
completed in accordance with the terms hereof, (iii) all leasing commissions and
any other tenant reimbursement obligations incurred by Borrower with respect to
each such replacement Lease have been paid, and (iv) such replacement Tenant or
Tenants have delivered to Lender a tenant estoppel acceptable to Lender.
“Major Tenant Premises” means the portion of the Property demised to Major
Tenant pursuant to the Major Tenant Lease.
“Major Tenant Reserve Threshold” shall only be applicable in connection with a
Cash Sweep Period caused by a Major Tenant Trigger Event - Lease Expiration, and
shall mean an amount equal to the aggregate rentable square feet of the Major
Tenant Premises not then occupied either by Major Tenant pursuant to its Major
Tenant Lease or by a Tenant under a replacement Lease satisfying the conditions
set forth in Subpart (B) of the definition of Major Tenant Lease Expiration
Trigger Event Cure hereinabove, multiplied by $30.00 per square foot, which
Major Tenant Reserve Threshold will be adjusted from time to time as such
aggregate rentable square feet figure adjusts.
“Major Tenant Rollover Reserve Account” has the meaning set forth in Section
7.7.1 hereof.
“Major Tenant Rollover Reserve Fund” has the meaning set forth in Section 7.7.1
hereof.
“Major Tenant Trigger Event” means the occurrence of a (a) Major Tenant Trigger
Event – Bankruptcy, (b) Major Tenant Trigger Event – Vacation, or (c) Major
Tenant Trigger Event - Lease Expiration.
“Major Tenant Trigger Event - Bankruptcy” means any Bankruptcy Action of Major
Tenant.
“Major Tenant Trigger Event - Lease Expiration” means, unless, prior to such
date Borrower has satisfied the requirements of a Major Tenant Lease Expiration
Trigger Event Cure with respect to the Major Tenant Lease, the earlier to occur
of (a) the date of any termination of a Major Tenant Lease or (b) the earlier to
occur of the date (x) that is twelve (12) months prior to the then applicable
expiration date of the applicable Major Tenant Lease (or any renewal or
replacement thereof) or (y) on which notice for extension is due under the
applicable Major Tenant Lease.
“Major Tenant Trigger Event - Vacation” means the earlier to occur of (a) the
date that Major Tenant gives a notice that it intends to cease business
operations at its Major Tenant Premises, i.e. to “go dark”, or vacate or abandon
such Major Tenant Premises or (b) the date that Major Tenant, for 5 consecutive
Business Days (except for temporary closures for repairs, restoration,
rehabilitation


22



--------------------------------------------------------------------------------





or customary force majeure events) vacates, abandons or surrenders substantially
all of its Major Tenant Premises or ceases to conduct its normal business
operations thereon (including without limitation, utilizing substantially less
than all of its Major Tenant Premises, personnel or equipment utilized as of the
closing of the Loan), or otherwise “goes dark” at its Major Tenant Premises.
“Management Agreement” means the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, or, if the context requires, a
Qualified Manager who is managing the Property in accordance with the terms and
provisions of this Agreement pursuant to a Replacement Management Agreement.
“Manager” means Carter Validus Real Estate Management Services II, LLC, a
Delaware limited liability company, or, if the context requires, a Qualified
Manager who is managing the Property in accordance with the terms and provisions
of this Agreement pursuant to a Replacement Management Agreement.
“Material Action” means to consolidate or merge Borrower with or into any
Person, or sell all or substantially all of the assets of Borrower, or to
institute proceedings to have Borrower be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against
Borrower or file a petition seeking, or consent to, reorganization or relief
with respect to Borrower under any applicable federal or state law relating to
bankruptcy, or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of Borrower or a substantial
part of its property, or make any assignment for the benefit of creditors of
Borrower, or admit in writing Borrower’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate Borrower.
“Maturity Date” means July 1, 2027, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.
“Maximum Legal Rate” has the meaning set forth in Section 7 of the Note.
“Monthly Debt Service Payment Amount” means individually and collectively, as
the context may require, any Interest Only Monthly Payment and any Amortizing
Monthly Payment.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Cash Flow” means, with respect to the Property for any period, the amount
obtained by subtracting Operating Expenses and Capital Expenditures for such
period from Gross Income from Operations for such period.
“Net Operating Income” means the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.
“Net Proceeds” has the meaning set forth in Section 6.4(b) hereof.


23



--------------------------------------------------------------------------------





“Net Proceeds Deficiency” has the meaning set forth in Section 6.4(b)(vi)
hereof.
“Note” means that certain Promissory Note, dated the date hereof, in the
principal amount of $116,200,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“O&M Program” has the meaning set forth in Section 5.1.19 hereof.
“OFAC” has the meaning set forth in Section 10.25 hereof.
“Officer’s Certificate” means a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.
“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP, of whatever kind relating to the operation, maintenance and
management of the Property that are incurred on a regular monthly or other
periodic basis, including, ground rent, bad debt, utilities, ordinary repairs
and maintenance, insurance, license fees, property taxes and assessments,
advertising expenses, management fees, payroll and related taxes, computer
processing charges, operational equipment or other lease payments as approved by
Lender, and other similar costs, but excluding depreciation, Debt Service,
Capital Expenditures and contributions to the Reserve Funds.
“Original Principal Amount” means $116,200,000.00.
“Other Charges” means all ground rents, maintenance charges, impositions other
than Taxes, and any other charges, including vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part
thereof.
“Other Obligations” has the meaning as set forth in the Security Instrument.
“Outstanding Principal Balance” or “OPB” means the portion of the Original
Principal Amount that remains outstanding from time to time.
“Payment Date” means, as applicable, an Interest Only Payment Date or an
Amortizing Payment Date.
“Permitted Defeasance Date” means the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code for the REMIC
Trust which holds the portion of the Note last to be securitized.
“Permitted Encumbrances” means, with respect to the Property, collectively, (a)
the Liens and security interests created by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Insurance Policy, (c)
Liens, if any, for Taxes imposed by any Governmental Authority not yet due or
delinquent, and (d) such other title and survey exceptions as Lender has
approved or may approve in writing in Lender’s discretion, which Permitted
Encumbrances, individually or in the aggregate, do not materially interfere with
the value, current use or operation


24



--------------------------------------------------------------------------------





of the Property or the security intended to be provided by the Security
Instrument or with the current ability of the Property to generate Net Cash Flow
sufficient to service the Loan or Borrower’s ability to pay its obligations
under the Loan Documents when they become due.
“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:
(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including obligations of: the U.S. Treasury (all direct
or fully guaranteed obligations), the Farmers Home Administration (certificates
of beneficial ownership), the General Services Administration (participation
certificates), the U.S. Maritime Administration (guaranteed Title XI financing),
the Small Business Administration (guaranteed participation certificates and
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(ii)    Federal Housing Administration debentures;
(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in


25



--------------------------------------------------------------------------------





and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;
(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (A) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (B) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;
(vii)    commercial paper (including both non interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the


26



--------------------------------------------------------------------------------





investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;
(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and
(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.
“Permitted Par Prepayment Date” means January 2, 2027.
“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto and (b)
any transfer, directly as a result of the legal incapacity of a natural person,
of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” has the meaning set forth in the granting clause of the
Security Instrument.


27



--------------------------------------------------------------------------------





“Policies” has the meaning specified in Section 6.1(b) hereof.
“Policy” has the meaning specified in Section 6.1(b) hereof.
“Prohibited Entity/Ownership Structure” means any direct or indirect ownership
of either the Property or Borrower by (a) a statutory trust organized under 12
Del.C. § 3801 et seq., or any successor statute thereto, or under any similar
other state of federal law, (b) any one or more Persons as tenants in common or
any similar ownership structure, or (c) any one or more Persons as a result of
any Crowdfunding.
“Property” means (a) the Ground Lease Property and (b) each parcel of real
property, the Improvements thereon and all personal property now or hereafter
owned by Borrower and encumbered by the Security Instrument, together with all
rights pertaining to such property and Improvements, as more particularly
described in the granting clauses of the Security Instrument and referred to
therein as the “Property.”
“Provided Information” means any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Guarantor or
Manager.
“Qualified Manager” means either (a) Manager; or (b) in the reasonable judgment
of Lender, a reputable and experienced management organization (which may be an
Affiliate of Borrower) possessing experience in managing properties similar in
size, scope, use and value as the Property, provided, that, if required by
Lender, Borrower shall have obtained (i) prior written confirmation from the
applicable Rating Agencies that management of the Property by such entity will
not cause a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof and (ii) if such entity is an Affiliate
of Borrower, an Additional Insolvency Opinion.
“Rating Agencies” means each of S&P, Moody’s, Fitch, and Morningstar Credit
Ratings, LLC, or any other nationally recognized statistical rating agency which
has been approved by Lender and designated by Lender to assign a rating to the
Securities.
“Rating Agency Sublease Event” means that one or more of the Rating Agencies
determines that the approximately 68,000 square feet of the Major Tenant
Premises that Major Tenant is attempting to sublease shall be treated as space
not leased to Major Tenant or shall otherwise exclude the rental income from
such space from its analysis/rating.
“Rating Agency Sublease Event Credit Enhancement” means such additional
collateral or other credit enhancement (which may include, but not be limited to
the delivery of a Letter of Credit) required by Lender in its discretion.
“REIT” means Carter Validus Mission Critical REIT II, Inc., a Maryland
corporation.
“Related Entities” has the meaning set forth in Section 5.2.10(e) hereof.


28



--------------------------------------------------------------------------------





“Release” means any release, deposit, discharge, emission, leaking, spilling,
seeping, migrating, injecting, pumping, pouring, emptying, escaping, dumping,
disposing or other movement of Hazardous Substances.
“Remediation” includes any response, remedial, removal, or corrective action,
any activity to cleanup, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Substance, any actions to prevent, cure or mitigate any Release of
any Hazardous Substance, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or evaluation relating to any Hazardous Substances.
“REMIC Requirements” shall mean any applicable legal requirements relating to
any REMIC Trust (including, without limitation, those relating to the continued
treatment of the Loan (or the applicable portion thereof or interest therein) as
a “qualified mortgage” held by such REMIC Trust, the continued qualification of
such REMIC Trust as such under the Code, the non-imposition of any tax on such
REMIC Trust under the Code (including, without limitation, taxes on “prohibited
transactions and “contributions”) and any other constraints, rules or other
regulations or requirements relating to the servicing, modification or other
similar matters with respect to the Loan (or any portion thereof or interest
therein) that may now or hereafter exist under applicable legal requirements
(including, without limitation under the Code)).
“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.
“Rent Concession Reserve Account” has the meaning set forth in Section 7.8.1
hereof.
“Rent Concession Reserve Deposit” has the meaning set forth in Section 7.8.1
hereof.
“Rent Concession Reserve Fund” has the meaning set forth in Section 7.8.1
hereof.
“Rents” means, all rents (including percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including
all oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, payments (including payments in connection with the exercise
of any purchase option or termination rights), deposits (including security,
utility and other deposits), accounts, cash, issues, profits, charges for
services rendered, all other amounts payable as rent under any Lease or other
agreement relating to the Property, including charges for electricity, oil, gas,
water, steam, heat, ventilation, air-conditioning and any other energy,
telecommunication, telephone, utility or similar items or time use charges, HVAC
equipment charges, sprinkler charges, escalation charges, license fees,
maintenance fees, charges for Taxes, operating expenses or other reimbursables
payable to Borrower (or to the Manager for the account of Borrower) under any
Lease, and other consideration of whatever form or nature received by or paid to
or for the account of or benefit of Borrower or its agents or employees from any
and all sources arising from or attributable to the Property.
“Replacement Management Agreement” means, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the


29



--------------------------------------------------------------------------------





Management Agreement, or (ii) a management agreement with a Qualified Manager,
which management agreement shall be reasonably acceptable to Lender in form and
substance, provided, however, with respect to either subclause (i) or (ii)
above, that without Lender’s prior consent, in its sole discretion, the
management fee for such Qualified Manager shall not exceed the fee provided for
in the Management Agreement in effect as of the closing of the Loan, and
provided, further, with respect to subclause (ii) above, Lender, at its option,
may require that Borrower shall have obtained prior written confirmation from
the applicable Rating Agencies that such management agreement will not cause a
downgrade, withdrawal or qualification of the then current rating of the
Securities or any class thereof and (b) an assignment of management agreement
and subordination of management fees substantially in the form then used by
Lender (or of such other form and substance reasonably acceptable to Lender),
executed and delivered to Lender by Borrower and such Qualified Manager at
Borrower’s expense.
“Replacement Reserve Account” has the meaning set forth in Section 7.3.1 hereof.
“Replacement Reserve Fund” has the meaning set forth in Section 7.3.1 hereof.
“Replacement Reserve Initial Deposit” has the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” has the meaning set forth in Section 7.3.1
hereof.
“Replacements” has the meaning set forth in Section 7.3.1 hereof.
“Reserve Funds” means, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Rollover Reserve Fund, the Excess Cash Flow
Reserve Fund, the Major Tenant Rollover Reserve Fund, and any other escrow fund
established by the Loan Documents.
“Restoration” means the repair and restoration of the Property after a Casualty
or Condemnation as nearly as possible to the condition the Property was in
immediately prior to such Casualty or Condemnation, with such alterations as may
be reasonably approved by Lender.
“Restricted Party” means collectively, (a) Borrower, any Guarantor, and any
Affiliated Manager and (b) any shareholder, partner, member, non-member manager,
or any direct or indirect legal or beneficial owner of Borrower, any Guarantor,
any Affiliated Manager or any non-member manager.
“Rollover Reserve Account” has the meaning set forth in Section 7.4.1 hereof.
“Rollover Reserve Fund” has the meaning set forth in Section 7.4.1 hereof.
“Rollover Reserve Monthly Deposit” has the meaning set forth in Section 7.4.1
hereof.
“Roof Replacement” has the meaning set forth in Section 7.3.1 hereof.
“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.


30



--------------------------------------------------------------------------------





“Sale or Pledge” means a voluntary or involuntary sale, conveyance, assignment,
transfer, encumbrance, pledge, grant of option or other transfer or disposal of
a legal or beneficial interest, whether direct or indirect.
“Scheduled Defeasance Payments” has the meaning set forth in Section 2.5.1(b)
hereof.
“Securities” has the meaning set forth in Section 9.1 hereof.
“Securitization” has the meaning set forth in Section 9.1 hereof.
“Security Agreement” has the meaning set forth in Section 2.5.1(a)(v) hereof.
“Security Instrument” means, that certain first priority Fee and Leasehold Deed
to Secure Debt, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated the date hereof, executed and delivered by Borrower to Lender as
security for the Loan and encumbering the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Servicer” has the meaning set forth in Section 9.5 hereof.
“Severed Loan Documents” has the meaning set forth in Section 8.2(c) hereof.
“Special Purpose Entity” means a corporation, limited partnership or limited
liability company that, since the date of its formation and at all times on and
after the date thereof, has complied with and shall at all times comply with the
following requirements unless it has received either prior consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized, confirmation from each of the applicable Rating Agencies
that such noncompliance would not result in the requalification, withdrawal, or
downgrade of the ratings of any Securities or any class thereof:
(i) is and shall be organized solely for the purpose of acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into and performing its obligations under the
Loan Documents with Lender, refinancing the Property in connection with a
permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing;
(ii) has not engaged and shall not engage in any business unrelated to the
acquisition, development, ownership, management or operation of the Property;
(iii) has not owned and shall not own any real property other than, in the case
of Borrower, the Property;
(iv) does not have, shall not have and at no time had any assets other than the
Property and personal property necessary or incidental to its ownership and
operation of the Property;


31



--------------------------------------------------------------------------------





(v) has not engaged in, sought, consented to or permitted and shall not engage
in, seek, consent to or permit (A) any dissolution, winding up, liquidation,
consolidation or merger, or (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents;
(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;
(vii) intentionally omitted;
(viii) intentionally omitted;
(ix) intentionally omitted;
(x) if such entity is a single-member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors serving as managers of such company, (C) shall not
take any Material Action and shall not cause or permit the members or managers
of such entity to take any Material Action, unless two (2) Independent Directors
then serving as managers of the company shall have participated consented in
writing to such action, and (D) has and shall have either (1) a member which
owns no economic interest in the company, has signed the company’s limited
liability company agreement and has no obligation to make capital contributions
to the company, or (2) two natural persons or one entity that is not a member of
the company, that has signed its limited liability company agreement and that,
under the terms of such limited liability company agreement becomes a member of
the company immediately prior to the withdrawal or dissolution of the last
remaining member of the company;
(xi) has not and shall not (and, if such entity is (a) a limited liability
company, has and shall have a limited liability agreement or an operating
agreement, as applicable, (b) a limited partnership, has a limited partnership
agreement, or (c) a corporation, has a certificate of incorporation or articles
that, in each case, provide that such entity shall not) (1) dissolve, merge,
liquidate, consolidate; (2) sell all or substantially all of its assets;
(3) amend its organizational documents with respect to the matters set forth in
this definition without the consent of Lender; or (4) without the affirmative
vote of two (2) Independent Directors: (A) file or consent to the filing of any
bankruptcy, insolvency or reorganization case or proceeding, institute any
proceedings under any applicable insolvency law or otherwise seek relief under
any laws relating to the relief from debts or the protection of debtors
generally, file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings; (B) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for the entity or a substantial portion of its property; (C) make an assignment
for the benefit of the creditors of the entity; or (D) take any action in
furtherance of any of the foregoing;


32



--------------------------------------------------------------------------------





(xii) has at all times been and shall at all times remain solvent and has paid
and shall pay its debts and liabilities (including, a fairly-allocated portion
of any personnel and overhead expenses that it shares with any Affiliate) from
its assets as the same shall become due, and has maintained and shall maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations;
(xiii) holds itself out as a legal entity, separate and apart from any other
person or entity, has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;
(xiv) has maintained and shall maintain its bank accounts, books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file tax returns under applicable law, has filed and
shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
(xv) has maintained and shall maintain its own records, books, resolutions and
agreements;
(xvi) has not commingled and shall not commingle its funds or assets with those
of any other Person and has not participated and shall not participate in any
cash management system with any other Person;
(xvii) has held and shall hold its assets in its own name;
(xviii) has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;
(xix) (A) has maintained and shall maintain its financial statements, accounting
records and other entity documents separate from those of any other Person; (B)
has shown and shall show, in its financial statements, its asset and liabilities
separate and apart from those of any other Person; and (C) has not permitted and
shall not permit its assets to be listed as assets on the financial statement of
any of its Affiliates except as required by GAAP; provided, however, that any
such consolidated financial statement contains a note indicating that the
Special Purpose Entity’s separate assets and credit are not available to pay the
debts of such Affiliate and that the Special Purpose Entity’s liabilities do not
constitute obligations of the consolidated entity;


33



--------------------------------------------------------------------------------





(xx) has paid and shall pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations;
(xxi) has observed and shall observe all partnership, corporate or limited
liability company formalities, as applicable;
(xxii) has not incurred any Indebtedness other than (i) acquisition financing
with respect to the Property; construction financing with respect to the
Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the Property; and Indebtedness pursuant to
letters of credit, guaranties, interest rate protection agreements and other
similar instruments executed and delivered in connection with such financings,
(ii) unsecured trade payables and operational debt not evidenced by a note, and
(iii) Indebtedness incurred in the financing of equipment and other personal
property used on the Property;
(xxiii) shall have no Indebtedness other than (i) the Loan, (ii) liabilities
incurred in the ordinary course of business relating to the ownership and
operation of the Property and the routine administration of Borrower, in amounts
not to exceed 2% of the amount of the Loan which liabilities are not more than
sixty (60) days past the date incurred, are not evidenced by a note and are paid
when due, and which amounts are normal and reasonable under the circumstances,
and (iii) such other liabilities that are permitted pursuant to this Agreement;
(xxiv) has not assumed, guaranteed or become obligated and shall not assume or
guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;
(xxv) has not acquired and shall not acquire obligations or securities of its
partners, members or shareholders or any other owner or Affiliate;
(xxvi) has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including paying for shared office space and for services
performed by any employee of an Affiliate;
(xxvii) has maintained and used and shall maintain and use separate stationery,
invoices and checks bearing its name and not bearing the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;
(xxviii) has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the Property and
no such pledge remains outstanding except to Lender to secure the Loan;


34



--------------------------------------------------------------------------------





(xxix) has held itself out and identified itself and shall hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person;
(xxx) has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxxi) has not made and shall not make loans to any Person and has not held and
shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);
(xxxii) has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;
(xxxiii) other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;
(xxxiv) has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt and shall not constitute a
claim against it if its cash flow is insufficient to pay the Debt;
(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;
(xxxvi) has not had and shall not have any of its obligations guaranteed by any
Affiliate except as provided by the Loan Documents;
(xxxvii) has not formed, acquired or held and shall not form, acquire or hold
any subsidiary;
(xxxviii) has complied and shall comply with all of the terms and provisions
contained in its organizational documents;
(xxxix) has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true; and
(xl) has not permitted and shall not permit any Affiliate or constituent party
independent access to its bank accounts.


35



--------------------------------------------------------------------------------





“State” means, the State or Commonwealth in which the Land or any part thereof
is located.
“Successor Borrower” has the meaning set forth in Section 2.5.3 hereof.
“Survey” means a survey of the Property prepared by a surveyor licensed in the
State and satisfactory to Lender and the company or companies issuing the Title
Insurance Policy, and containing a certification of such surveyor satisfactory
to Lender.
“Tax and Insurance Escrow Fund” has the meaning set forth in Section 7.2 hereof.
“Taxes” means all real estate and personal property taxes, assessments, water
rates or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.
“Tenant” means the lessee of all or a portion of the Property under a Lease.
“Tenant Direction Letter” means an instruction letter to Tenants substantially
in the form attached hereto as Schedule IV.
“Threshold Amount” has the meaning set forth in Section 5.1.21 hereof.
“Title Insurance Policy” means the mortgagee title insurance policy issued with
respect to the Property and insuring the lien of the Security Instrument.
“Transfer” has the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” has the meaning set forth in Section 5.2.10(e) hereof.
“Transferee’s Principals” means collectively, (A) Transferee’s managing members,
general partners or principal shareholders and (B) such other members, partners
or shareholders which directly or indirectly shall own a fifty-one percent (51%)
or greater economic and voting interest in Transferee.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State in which the Property is located.
“U.S. Obligations” means non redeemable, non prepayable, non callable securities
evidencing an obligation to timely pay principal and/or interest in a full and
timely manner that constitute “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended, and are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to the Rating
Agencies, other “government securities” within the meaning of Section 2(a)(16)
of the Investment Company Act of 1940, as amended.

Section 1.2    Principles of Construction    . The following rules of
construction shall be applicable for all purposes of this Agreement and all
documents or instruments supplemental hereto, unless the context otherwise
clearly requires:


36



--------------------------------------------------------------------------------





(a)    any pronoun used herein shall be deemed to cover all genders, and words
importing the singular number shall mean and include the plural number, and vice
versa;
(b)    the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”;
(c)    an Event of Default shall “continue” or be “continuing” until such Event
of Default has been waived in writing by Lender;
(d)    no inference in favor of or against any party shall be drawn from the
fact that such party has drafted any portion hereof or any other Loan Document;
(e)    the cover page (if any) of, all recitals set forth in, and all Exhibits
to, this Agreement are hereby incorporated herein;
(f)    all references to sections and schedules are to sections and schedules in
or to this Agreement unless otherwise specified;
(g)    all uses of the words “include,” “including” and similar terms shall be
construed as if followed by the phrase “without being limited to” unless the
context shall indicate otherwise;
(h)    unless otherwise specified, the words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
(i)    unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE II - GENERAL TERMS

Section 2.1    Loan Commitment; Disbursement to Borrower    .

2.1.1    Agreement to Lend and Borrow    . Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2    Single Disbursement to Borrower    . Borrower may request and receive
only one (1) borrowing hereunder in respect of the Loan and any amount borrowed
and repaid or defeased hereunder in respect of the Loan may not be reborrowed.
Borrower acknowledges and agrees that the Loan has been fully funded as of the
Closing Date.

2.1.3    The Note, Security Instrument and Loan Documents    . The Loan shall be
evidenced by the Note and secured by the Security Instrument and the other Loan
Documents.

2.1.4    Use of Proceeds    . Borrower shall use the proceeds of the Loan to (a)
acquire the Property or repay and discharge any existing loans relating to the
Property, (b) pay all past due


37



--------------------------------------------------------------------------------





basic carrying costs, if any, with respect to the Property, (c) make deposits
into the Reserve Funds on the Closing Date in the amounts provided herein, (d)
pay costs and expenses incurred in connection with the closing of the Loan, as
approved by Lender, (e) fund any working capital requirements of the Property
and (f) distribute the balance, if any, to Borrower.

Section 2.2    Interest Rate    .

2.2.1    Interest Rate    . Interest on the Outstanding Principal Balance of the
Loan shall accrue at the Interest Rate or as otherwise set forth in this
Agreement or in the Note from (and including) the Closing Date to but excluding
the Maturity Date.

2.2.2    Interest Calculation    . Interest on the outstanding principal balance
of the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the relevant Accrual Period by (b) a daily rate based on the Interest
Rate and a three hundred sixty (360) day year by (c) the outstanding principal
balance of the Loan. Borrower acknowledges that the calculation method for
interest described herein results in a higher effective interest rate than the
numeric Interest Rate and Borrower hereby agrees to this calculation method.

2.2.3    Default Rate    . Upon the occurrence of an Event of Default (including
the failure of Borrower to make full payment on the Maturity Date), Lender shall
be entitled to receive and Borrower shall pay interest on the Outstanding
Principal Balance at the Default Rate. Interest shall accrue and be payable at
the Default Rate from the occurrence of an Event of Default until all Events of
Default have been waived in writing by Lender in its discretion. Such accrued
interest shall be added to the Outstanding Principal Balance, and interest shall
accrue thereon at the Default Rate until fully paid. Such accrued interest shall
be secured by the Security Instrument and other Loan Documents. Borrower agrees
that Lender’s right to collect interest at the Default Rate is given for the
purpose of compensating Lender at reasonable amounts for Lender’s added costs
and expenses that occur as a result of Borrower’s default and that are difficult
to predict in amount, such as increased general overhead, concentration of
management resources on problem loans, and increased cost of funds. Lender and
Borrower agree that Lender’s collection of interest at the Default Rate is not a
fine or penalty, but is intended to be and shall be deemed to be reasonable
compensation to Lender for increased costs and expenses that Lender will incur
if there occurs an Event of Default hereunder. Collection of interest at the
Default Rate shall not be construed as an agreement or privilege to extend the
Maturity Date or to limit or impair any rights and remedies of Lender under any
Loan Documents. If judgment is entered on the Note, interest shall continue to
accrue post-judgment at the greater of (a) the Default Rate or (b) the
applicable statutory judgment rate.

2.2.4    Usury Savings    . This Agreement, the Note and the other Loan
Documents are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due


38



--------------------------------------------------------------------------------





hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

Section 2.3    Loan Payment    . Payments of principal, interest, and Late
Charges (as defined in the Note) shall be made as provided in the Note.

Section 2.4    Prepayments    . Except as otherwise provided in Section 9 of the
Note, Borrower shall not have the right to prepay the Loan in whole or in part
prior to the Maturity Date.

Section 2.5    Defeasance    .

2.5.1    Voluntary Defeasance    . (a) Provided no Event of Default shall then
exist, Borrower shall have the right at any time after the Permitted Defeasance
Date and prior to the Permitted Par Prepayment Date to voluntarily defease all,
but not part, of the Loan by and upon satisfaction of the following conditions
(such event being a “Defeasance Event”):
(i)    Borrower shall provide not less than thirty (30) days prior written
notice to Lender specifying the Business Day (the “Defeasance Date”) on which
the Defeasance Event is to occur;
(ii)    Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date. If for any
reason the Defeasance Date is not a Payment Date, the Borrower shall also pay
interest that would have accrued on the Note through and including the next
Payment Date, provided, however, if the Defeasance Deposit shall include (or if
the U.S. Obligations purchased with such Defeasance Deposit shall provide for
payment of) all principal and interest computed from the Payment Date prior to
the Defeasance Date through the next succeeding Payment Date, Borrower shall not
be required to pay such short term interest pursuant to this sentence;
(iii)    Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Security Instrument and the other Loan Documents;
(iv)    Borrower shall pay to Lender the required Defeasance Deposit for the
Defeasance Event and comply with and satisfy the requirements of Section
2.5.1(b) below;
(v)    Borrower shall execute and deliver a pledge and security agreement, in
form and substance satisfactory to Lender creating a first priority lien on the
U.S. Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”);
(vi)    Borrower shall deliver an opinion of counsel for Borrower, delivered by
counsel acceptable to Lender, stating, among other things but without
substantive


39



--------------------------------------------------------------------------------





qualification, that (a) Lender has a valid, duly perfected, first priority
security interest in the U.S. Obligations purchased with the Defeasance Deposit
and that the Security Agreement is enforceable against Borrower in accordance
with its terms, (b) the delivery of the U.S. Obligations purchased with the
Defeasance Deposit to Lender does not constitute a fraudulent or preferential or
other avoidable transfer under Bankruptcy Code Sections 547 and 548, (c) neither
the defeasance nor any other transaction that occurs pursuant to the provisions
of this Section 2.5.1(a) has caused or will cause the Loan (including for this
purpose the Loan Documents) to cease to be a “qualified mortgage” within the
meaning of Section 860G of the Code, either under the provisions of Treasury
Regulation Sections 1.860G-2(a)(8) or 1.860G-2(b) (as such regulations may be
amended or superseded from time to time) or under any other provision of the
Code or otherwise, and (d) the defeasance or any other transaction that occurs
pursuant to the provisions of this Section 2.5.1(a) will not cause the failure
of any REMIC Trust or any other entity that holds the Note to maintain its tax
status. The opinions set forth in clauses (a), (b), (c) and (d) above, or any
portion thereof, may, in Lender’s discretion, be rendered by counsel to Lender
at Borrower’s sole cost and expense;
(vii)    If required by Lender, Borrower shall deliver confirmation in writing
from each of the applicable Rating Agencies to the effect that such release will
not result in a downgrade, withdrawal or qualification of the respective ratings
in effect immediately prior to such Defeasance Event for the Securities issued
in connection with the Securitization which are then outstanding;
(viii)    Borrower shall deliver an Officer’s Certificate certifying that (a)
the requirements set forth in this Section 2.5.1(a) have been satisfied, (b) the
transactions that are being carried out pursuant to this Section 2.5.1
(including specifically the release of the lien of the Security Instrument) are
being effected to facilitate the disposition of the Property or any other
customary commercial transaction and not as part of an arrangement to
collateralize a REMIC Trust offering with obligations that are not real estate
mortgages, and (c) the amounts of the U.S. Obligations purchased with the
Defeasance Deposit comply with all the requirements of this section including
the requirement that the U.S. Obligations purchased with the Defeasance Deposit
shall generate monthly amounts equal to or greater than the Scheduled Defeasance
Payments required to be paid under the Note through the Maturity Date;
(ix)    Borrower shall deliver a certificate of Borrower’s independent certified
public accountant, acceptable to Lender in its discretion, certifying that
(A) the U.S. Obligations purchased with the Defeasance Deposit generate monthly
amounts equal to or greater than the Scheduled Defeasance Payments; (B) the
revenue from the U.S. Obligations will be applied within four (4) months of
receipt towards payments of Debt Service, and (C) the securities that comprise
the U.S. Obligations are not subject to prepayment, call or early redemption;
(x)    Borrower shall deliver such other certificates, documents or instruments
as Lender may reasonably request; and


40



--------------------------------------------------------------------------------





(xi)    Borrower shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Security Instrument as provided in
Section 2.6 hereof, (B) reasonable attorneys’ fees and expenses incurred in
connection with the Defeasance Event, (C) the costs and expenses of the Rating
Agencies, (D) any revenue, documentary stamp or intangible taxes or any other
tax or charge due in connection with the transfer of the Note, or otherwise
required to accomplish the defeasance and (E) the costs and expenses of Servicer
and any trustee, including reasonable attorneys’ fees and expenses.
(b)    In connection with the Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on a
Business Day or prior to, but as close as possible to, all successive scheduled
Payment Dates after the Defeasance Date upon which interest and principal
payments are required under this Agreement and the Note, and in amounts equal to
or more than the scheduled payments due on such Payment Dates under this
Agreement and the Note (including scheduled payments of principal, interest,
servicing fees (if any), and any other amounts due under the Loan Documents on
such Payment Dates) and assuming the Note is prepaid in full on the Maturity
Date (the “Scheduled Defeasance Payments”). Notwithstanding the foregoing, at
Lender’s option, Lender, acting on Borrower’s behalf, shall have the right to
use the Defeasance Deposit to purchase, or cause to be purchased, the
above-referenced U.S. Obligations that Borrower is required to purchase pursuant
to this Section 2.5.1(b). Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be applied to satisfy the Debt Service obligations of
Borrower under this Agreement and the Note. Any portion of the Defeasance
Deposit in excess of the amount necessary to purchase the U.S. Obligations
required by this Section 2.5 and satisfy Borrower’s other obligations under this
Section 2.5 and Section 2.6 shall be remitted to Borrower.
(c)    If any notice of defeasance is given pursuant to Section 2.5.1(a)(i),
Borrower shall be required to defease the Loan on the Defeasance Date (unless
such notice is revoked by Borrower prior to the Defeasance Date in which event
Borrower shall immediately reimburse Lender for any and all reasonable costs and
expenses incurred by Lender in connection with Borrower’s giving of such notice
and revocation).

2.5.2    Defeasance Collateral Account    . On or before the date on which
Borrower delivers the Defeasance Deposit, Borrower shall open, at an Eligible
Institution, the defeasance collateral account (the “Defeasance Collateral
Account”) which shall at all times be an Eligible Account. The Defeasance
Collateral Account shall contain only (i) the U.S. Obligations, and (ii) cash
from interest and principal paid on the U.S. Obligations. All cash from interest
and principal payments paid on the U.S. Obligations shall be paid over to Lender
on each Payment Date and applied first to accrued and unpaid interest and then
to principal. Any cash from interest and principal paid on the U.S. Obligations
not needed to pay accrued and unpaid interest or principal shall, to the extent
permitted by applicable REMIC Requirements, be retained in the Defeasance
Collateral Account as additional collateral for the Loan. Borrower shall cause
the Eligible Institution at which the U.S. Obligations are deposited to enter
into an agreement with Borrower and Lender, satisfactory to Lender in its
discretion, pursuant to which such Eligible Institution shall agree to hold and
distribute the U.S. Obligations in accordance with this Agreement. Successor
Borrower shall be


41



--------------------------------------------------------------------------------





the owner of the Defeasance Collateral Account and shall report all income
accrued on the U.S. Obligations for federal, state and local income tax purposes
in its income tax return. Borrower shall prepay all costs and expenses
associated with opening and maintaining the Defeasance Collateral Account.
Lender shall not in any way be liable by reason of any insufficiency in the
Defeasance Collateral Account.

2.5.3    Successor Borrower    . In connection with any Defeasance Event, Lender
shall designate a successor entity (the “Successor Borrower”), which shall be a
special purpose entity, which shall not own any other assets or have any other
liabilities or operate other property (except in connection with other defeased
loans held in the same securitized loan pool with the Loan). Borrower shall
transfer and assign all obligations, rights and duties under and to the Note,
together with the pledged U.S. Obligations to such Successor Borrower. Such
right to designate or establish the Successor Borrower or to purchase, or cause
the purchase of, the U.S. Obligations as provided above, may be exercised by
KeyBank National Association (“KeyBank”) in its sole discretion and shall be
retained by KeyBank (and any successor or assign of KeyBank under a specific
assignment of such retained rights separate and apart from a transfer or
securitization of the Loan in whole or in part), notwithstanding any transfer or
securitization of the Loan in whole or in part. Such Successor Borrower shall
assume the obligations under the Note and the Security Agreement and Borrower
shall be relieved of its obligations under such documents; provided, however,
that all references therein to “Property” shall be deemed to refer only to the
U.S. Obligations purchased with the Defeasance Deposit delivered to Lender, and
upon such transfer and assignment, Borrower shall be relieved of its obligations
under such documents, except with respect to any provisions therein which by
their terms expressly survive repayment, defeasance or other satisfaction of the
Loan or a transfer of the Property in connection with Lender’s exercise of its
remedies under this Agreement and the other Loan Documents. As a condition to
such assignment and assumption, Borrower shall deliver to Lender (a) an
Additional Insolvency Opinion with respect to the Successor Borrower, and (b) an
opinion or opinions of counsel in form and substance and delivered by counsel
satisfactory to the applicable Rating Agencies and Lender in its discretion
stating, among other things, that such assumption agreement is enforceable
against Borrower and Successor Borrower in accordance with its terms. Borrower
shall pay all costs and expenses incurred by Lender, including Lender’s
attorneys’ fees and expenses and any fees and expenses of any Rating Agencies,
incurred in connection with such assumption.

Section 2.6    Release of Property    . Except as set forth in this Section 2.6,
no repayment, prepayment or defeasance of all or any portion of the Loan shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Security Instrument on the Property.

2.6.1    Release of Property    . (a) If Borrower has the right to and has
elected to prepay in full or defease the Loan in accordance with this Agreement
and the Note, upon satisfaction of the requirements of Section 2.4 and Section 9
of the Note (in the case of a prepayment, if then permitted under this Agreement
and the Note) or Section 2.5 (in the case of a full defeasance, if then
permitted under this Agreement and the Note), as applicable, and this Section
2.6, all of the Property shall be released from the Lien of the Security
Instrument.


42



--------------------------------------------------------------------------------





(b)    In connection with the release of the Security Instrument, Borrower shall
submit to Lender, not less than thirty (30) days prior to the Defeasance Date a
release of Lien (and related Loan Documents) for the Property for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release,
together with an Officer’s Certificate certifying that such documentation (i) is
in compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement. Borrower shall reimburse Lender and
Servicer for any costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
pay, in connection with such release, (i) all recording charges, filing fees,
taxes or other expenses payable in connection therewith, and (ii) to any
Servicer, a processing fee in an amount determined by Lender and/or Servicer in
its discretion.

Section 2.7    Clearing Account/Cash Management    .

2.7.1    Clearing Account    . (a) During the term of the Loan, Borrower shall
establish and maintain an Eligible Account (the “Clearing Account”) with
Clearing Bank for the benefit of Lender, which Clearing Account shall be under
the sole dominion and control of Lender. The Clearing Account shall be entitled
in the name of Borrower for the benefit of Lender. Borrower hereby grants to
Lender a first-priority security interest in the Clearing Account and all
deposits at any time contained therein and the proceeds thereof and shall take
all actions necessary to maintain in favor of Lender a perfected first priority
security interest in the Clearing Account, including filing UCC-1 Financing
Statements and continuations thereof. Lender and Servicer shall have the sole
right to make withdrawals from the Clearing Account. All costs and expenses for
establishing and maintaining the Clearing Account shall be paid by Borrower. All
monies now or hereafter deposited into the Clearing Account shall be deemed
additional security for the Debt. The Clearing Account Agreement and Clearing
Account shall remain in effect until the Loan has been repaid or defeased in
full.
(b)    Borrower shall, or shall cause Manager to, (i) on or prior to the Closing
Date with respect to Leases in existence on the date hereof and
(ii) simultaneously with the execution of any Lease entered into after the date
hereof, deliver Tenant Direction Letters to all Tenants to deliver all Rents
payable under their respective Leases directly to the Clearing Account. Without
the prior written consent of Lender, neither Borrower nor Manager shall
(i) terminate, amend, revoke or modify any Tenant Direction Letter in any manner
or (ii) direct or cause any Tenant to pay any amount in any manner other than as
provided in the Tenant Direction Letter. Borrower shall, and shall cause Manager
to, deposit all amounts received by Borrower or Manager constituting Rents into
the Clearing Account within one (1) Business Day after receipt thereof. Until so
deposited, all Rents received by Borrower or Manager shall be held in trust for
the benefit of Lender and shall not be commingled with any other funds or
property of Borrower or Manager.
(c)    Borrower shall obtain from Clearing Bank its agreement to transfer on
each Business Day all amounts on deposit in the Clearing Account at the
direction of Borrower unless a Cash


43



--------------------------------------------------------------------------------





Sweep Period is in effect, in which case such funds shall be transferred to the
Cash Management Account.
(d)    Upon the occurrence of an Event of Default or any Bankruptcy Action of
Borrower or Manager, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in the Clearing
Account to the payment of the Debt in any order in its discretion.
(e)    The Clearing Account shall not be commingled with other monies held by
Borrower, Manager or Clearing Bank.
(f)    Borrower shall not further pledge, assign or grant any security interest
in the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(g)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Clearing Account or the Clearing Account Agreement (unless arising from the
gross negligence or willful misconduct of Lender) or the performance of the
obligations for which the Clearing Account was established.
(h)    Upon (i) Clearing Bank ceasing to be an Eligible Institution, (ii) the
Clearing Account ceasing to be an Eligible Account, (iii) any resignation by
Clearing Bank or termination of the Clearing Account Agreement by Clearing Bank
or Lender or (iv) the occurrence and continuance of an Event of Default,
Borrower shall, within fifteen (15) days of Lender’s written request,
(A) terminate the existing Clearing Account Agreement, (B) appoint a new
Clearing Bank (which such Clearing Bank shall (I) be an Eligible Institution,
(II) other than during the continuance of an Event of Default, be selected by
Borrower and approved by Lender and (III) during the continuance of an Event of
Default, be selected by Lender), (C) cause such Clearing Bank to open a new
Clearing Account (which such account shall be an Eligible Account) and enter
into a new Clearing Account Agreement with Lender on substantially the same
terms and conditions as the previous Clearing Account Agreement and (D) send any
notices required pursuant to the terms hereof relating to such new Clearing
Account Agreement and Clearing Account and new Tenant Direction Letters.
Borrower constitutes and appoints Lender its true and lawful attorney-in-fact
with full power of substitution to complete or undertake any action required of
Borrower under this Section 2.7.1 in the name of Borrower in the event Borrower
fails to do the same. Such power of attorney shall be deemed to be a power
coupled with an interest and cannot be revoked.

2.7.2    Cash Management Account    . (a)  Upon the occurrence of a Cash Sweep
Event, a segregated Eligible Account (the “Cash Management Account”) shall be
established and maintained with Agent in Borrower’s name for the benefit of
Lender, which Cash Management Account shall be under the sole dominion and
control of Lender. Borrower hereby grants to Lender a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof and shall take all actions necessary to
maintain in favor


44



--------------------------------------------------------------------------------





of Lender a perfected first priority security interest in the Cash Management
Account, including filing UCC-1 Financing Statements and continuations thereof.
Lender and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and all costs and expenses for establishing and maintaining
the Cash Management Account shall be paid by Borrower.
(b)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(c)    All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default or any Bankruptcy Action of Borrower or
Manager may be applied by Lender in such order and priority as Lender shall
determine.
(d)    Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement and the other Loan
Documents and Lender shall provide notice thereof to Borrower.

2.7.3    Payments Received under the Cash Management Agreement    .
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement on the dates each such payment is required,
regardless of whether any of such amounts are so applied by Lender.

2.7.4    Setup of the Cash Management Account    . Borrower hereby agrees to
cooperate with Lender in instituting the cash management system provided for
herein, including, without limitation, setting up the Cash Management Account as
and when required pursuant to this Agreement and the Cash Management Agreement.

ARTICLE III - CONDITIONS PRECEDENT

Section 3.1    Conditions Precedent to Closing    . The obligation of Lender to
make the Loan hereunder is subject to the fulfillment by Borrower or waiver by
Lender of all of the conditions precedent to closing set forth in the
application or term sheet for the Loan delivered by Borrower to Lender and the
commitment or commitment rider, if any, to the application or term sheet for the
Loan issued by Lender, together with Lender’s receipt of the executed Ground
Lease Estoppel.

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

Section 4.1    Borrower Representations    . Borrower represents and warrants as
of the date hereof that:


45



--------------------------------------------------------------------------------






4.1.1    Organization    . Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own the
Property and to transact the businesses in which it is now engaged. Borrower is
duly qualified to do business and is in good standing in the jurisdiction in
which the Property is located and each other jurisdiction where it is required
to be so qualified in connection with its businesses and operations. Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own the Property and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership, management and operation of the Property. The direct and indirect
ownership interests in Borrower are as set forth on the organizational chart
attached hereto as Schedule III, and the direct and indirect ownership interests
in Borrower or the Property do not include any Prohibited Entity/Ownership
Structure.

4.1.2    Proceedings    . Borrower has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, except as such enforcement may be limited by (i)
bankruptcy, insolvency, fraudulent transfer, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

4.1.3    No Conflicts    . The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of the
Property or Borrower’s assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such
Governmental Authority required for the execution, delivery and performance by
Borrower of this Agreement or any other Loan Documents has been obtained and is
in full force and effect.

4.1.4    Litigation    . There are no actions, suits or proceedings at law or in
equity, arbitrations, or governmental investigations by or before any
Governmental Authority or other agency now pending, filed, or, to Borrower’s
knowledge, threatened against or affecting Borrower, Guarantor or the Property,
which actions, suits or proceedings, or governmental investigations, if
determined against Borrower, Guarantor or the Property, might materially
adversely affect (a) title to the Property; (b) the validity or enforceability
of the Security Instrument; (c) Borrower’s ability to perform under the Loan;
(d) Guarantor’s ability to perform under the Guaranty; (e) the use, operation or
value of the Property; (f) the principal benefit of the security intended to be
provided by the Loan Documents; (g) the current ability of the Property to
generate Net Cash Flow sufficient to service the Loan; or (h) the current
principal use of the Property.


46



--------------------------------------------------------------------------------






4.1.5    Agreements    . Borrower is not a party to any agreement or instrument
or subject to any restriction which might materially and adversely affect
Borrower or the Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
any material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower or the Property is bound. Borrower has
no material financial obligation under any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which Borrower is a party or
by which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (xix) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof and (b) obligations under the Loan Documents.

4.1.6    Title    . Borrower has a good, marketable and insurable leasehold
estate in and to the Ground Lease Property, good, marketable and insurable fee
simple title to the Fee Land (as defined in the Security Instrument) and good
title to the balance of the Property, free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as may be expressly
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. The Permitted Encumbrances in the aggregate do not materially and
adversely affect the value, operation or use of the Property (as currently used)
or Borrower’s ability to repay the Loan. The Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(a) a valid, perfected first priority lien on the Property, subject only to
Permitted Encumbrances and the Liens created by the Loan Documents and (b)
perfected security interests in and to, and perfected collateral assignments of,
all personalty (including the Leases), all in accordance with the terms thereof,
in each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. There are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.

4.1.7    Solvency    . Borrower has (a) not entered into this transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including subordinated, unliquidated, disputed and contingent
liabilities. The fair saleable value of Borrower’s assets is and will,
immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any constituent Person
in the last seven (7) years, and neither Borrower nor any constituent Person in


47



--------------------------------------------------------------------------------





the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent Persons are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s assets or
property, and Borrower has no knowledge of any Person contemplating the filing
of any such petition against it or such constituent Persons.

4.1.8    Full and Accurate Disclosure    . No statement of fact made by Borrower
in this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

4.1.9    No Plan Assets    . Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of Borrower constitutes or will constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101. In
addition, (a) Borrower is not a “governmental plan” within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower are not subject
to any state or other statute , regulation or other restriction regulating
investments of, or fiduciary obligations with respect to, governmental plans
within the meaning of Section 3(32) of ERISA which is similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code and which prohibit or
otherwise restrict the transactions contemplated by this Agreement, including
the exercise by Lender of any of its rights under the Loan Documents.

4.1.10    Compliance    . Borrower and the Property and the use thereof comply
in all material respects with all applicable Legal Requirements, including
building and zoning ordinances and codes. Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority. There has not been committed by Borrower or any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents. On the Closing Date, the Improvements at the Property were in
material compliance with applicable law.

4.1.11    Financial Information    . All financial data, including the
statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (a) are true, complete and
correct in all material respects, (b) accurately represent the financial
condition of Borrower and the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a material adverse effect


48



--------------------------------------------------------------------------------





on the Property or the current operation thereof, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower from that set forth in said
financial statements.

4.1.12    Condemnation    . No Condemnation or other similar proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

4.1.13    Federal Reserve Regulations    . No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

4.1.14    Utilities and Public Access    . The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right of way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.

4.1.15    Not a Foreign Person    . Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Code.

4.1.16    Separate Lots    . The Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of the Property.

4.1.17    Assessments    . There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

4.1.18    Enforceability    . The Loan Documents are enforceable by Lender (or
any subsequent holder thereof) in accordance with their respective terms,
subject to principles of equity and bankruptcy, insolvency and other laws
generally applicable to creditors’ rights and the enforcement of debtors’
obligations. The Loan Documents are not subject to any right of rescission, set
off, counterclaim or defense by Borrower or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents, or the
exercise of any right thereunder, render the Loan Documents unenforceable
(subject to principles of equity and bankruptcy, insolvency and other laws
generally affecting creditors’ rights and the enforcement of debtors’
obligations), and neither Borrower nor Guarantor has asserted any right of
rescission, set off, counterclaim or defense with respect thereto.


49



--------------------------------------------------------------------------------






4.1.19    No Prior Assignment    . There are no prior assignments of the Leases
or any portion of the Rents due and payable or to become due and payable which
are presently outstanding.

4.1.20    Insurance    . Borrower has obtained and has delivered to Lender
certified copies of the Policies (or other evidence acceptable to Lender)
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made or are currently pending, outstanding
or otherwise remain unsatisfied under any such Policy, and neither Borrower nor
any other Person, has done, by act or omission, anything which would impair the
coverage of any such Policy.

4.1.21    Use of Property    . The Property is used exclusively for office
purposes and other appurtenant and related uses.

4.1.22    Certificate of Occupancy; Licenses    . All certifications, permits,
franchises, licenses, consents, authorizations, and approvals, including,
certificates of completion and occupancy permits, required for the legal use,
occupancy and operation of the Property have been obtained and are in full force
and effect. The use being made of the Property is in conformity with the
certificate of occupancy issued for the Property.

4.1.23    Flood Zone    . None of the Improvements on the Property are located
in an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards, or, if so located, the flood insurance required
pursuant to Section 6.1(a) is in full force and effect with respect to the
Property.

4.1.24    Physical Condition    . The Property, including all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Property, whether latent or otherwise, and Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

4.1.25    Boundaries    . All of the improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

4.1.26    Leases    . The Property is not subject to any leases other than (a)
the Ground Lease and (b) the Leases described in the rent roll attached hereto
as Schedule I and made a part hereof, which rent roll is true, complete and
accurate in all respects as of the Closing Date. Borrower is the owner and
lessor of landlord’s interest in the Leases. No Person has any possessory
interest in


50



--------------------------------------------------------------------------------





the Property or right to occupy the same except under and pursuant to the
provisions of the Leases. The current Leases are in full force and effect and
there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder. No Rent has been paid more than one (1) month in
advance of its due date. All security deposits are held by Borrower in
accordance with applicable law. All work to be performed by Borrower under each
Lease has been performed as required and has been accepted by the applicable
Tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
any Tenant has already been received by such Tenant. There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents received therein which is outstanding. No Tenant listed on Schedule I has
assigned its Lease or sublet all or any portion of the premises demised thereby,
no such Tenant holds its leased premises under assignment or sublease, nor does
anyone except such Tenant and its employees occupy such leased premises. No
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. No Tenant under any Lease has any right or option
for additional space in the Improvements.

4.1.27    Survey    . The Survey for the Property delivered to Lender in
connection with this Agreement does not fail to reflect any material matter
affecting the Property or the title thereto.

4.1.28    Inventory    . Borrower is the owner of all of the Equipment, Fixtures
and Personal Property (as such terms are defined in the Security Instrument)
located on or at the Property and shall not lease any Equipment, Fixtures or
Personal Property other than as permitted hereunder. All of the Equipment,
Fixtures and Personal Property are sufficient to operate the Property in the
manner required hereunder and in the manner in which it is currently operated.

4.1.29    Filing and Recording Taxes    . All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid.

4.1.30    Special Purpose Entity/Separateness/No Prohibited Entity/Ownership
Structure    . (a) Until the Debt has been paid in full, Borrower hereby
represents, warrants and covenants that (i) Borrower is, shall be and shall
continue to be a Special Purpose Entity, and (ii) no direct or indirect
ownership interests in Borrower or the Property shall include any Prohibited
Entity/Ownership Structure.
(b)    The representations, warranties and covenants set forth in Section
4.1.30(a) and Section 4.1.30(d) shall survive for so long as any amount remains
payable to Lender under this Agreement or any other Loan Document.
(c)    Intentionally omitted.


51



--------------------------------------------------------------------------------





(d)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including any exhibits attached thereto, will have been and shall be
true and correct in all respects, and Borrower will have complied and will
comply with all of the stated facts and assumptions made with respect to it in
any Insolvency Opinion. Each entity other than Borrower with respect to which an
assumption is made or a fact stated in any Insolvency Opinion will have complied
and shall comply with all of the assumptions made and facts stated with respect
to it in any such Insolvency Opinion. Borrower covenants that in connection with
any Additional Insolvency Opinion delivered in connection with this Agreement it
shall provide an updated certification regarding compliance with the facts and
assumptions made therein.
(e)    Borrower covenants and agrees that Borrower shall provide Lender with
thirty (30) days’ prior written notice prior to the removal of an Independent
Director of any of Borrower.

4.1.31    Management Agreement    . The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and no event
has occurred that, with the passage of time or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.

4.1.32    Illegal Activity    . No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33    No Change in Facts or Circumstances; Disclosure    . All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are true, complete and
correct in all material respects. There has been no material adverse change in
any condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or might materially and adversely
affect the use, operation or value of the Property or the business operations or
the financial condition of Borrower. Borrower has disclosed to Lender all
material facts and has not failed to disclose any material fact that could cause
any Provided Information or representation or warranty made herein to be
materially misleading.

4.1.34    Investment Company Act    . Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

4.1.35    Embargoed Person    . As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has


52



--------------------------------------------------------------------------------





any interest of any nature whatsoever in Borrower or Guarantor, as applicable,
with the result that the investment in Borrower or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of Borrower or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

4.1.36    Principal Place of Business; State of Organization    . Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Borrower’s state of organization
is as set forth in the introductory paragraph of this Agreement.

4.1.37    Environmental Representations and Warranties    . Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), (a) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property and no Hazardous Substances have
been handled, manufactured, generated, stored, processed, or disposed of on or
released or discharged from the Property, except those that are (i) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (ii) de-minimis
amounts necessary to operate the Property for the purposes set forth in this
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) there are no past, present or threatened Releases of
Hazardous Substances in, on, under or from the Property which has not been fully
remediated in accordance with Environmental Law; (c) there is no threat of any
Release of Hazardous Substances migrating to the Property; (d) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property which has not been fully
remediated in accordance with Environmental Law; (e) Borrower does not know of,
and has not received, any written or oral notice or other communication from any
Person (including a Governmental Authority) relating to Hazardous Substances or
Remediation thereof, of possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; (f) Borrower has truthfully and fully
disclosed to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Borrower and has provided to Lender all information that is contained in
Borrower’s files and records, including any reports relating to Hazardous
Substances in, on, under or from the Property or to the environmental condition
of the Property; and (g) there are no Institutional Controls on or affecting the
Property.

4.1.38    Cash Management Account    . Borrower hereby represents and warrants
to Lender that:
(a)    This Agreement, together with the other Loan Documents, create a valid
and continuing security interest (as defined in the Uniform Commercial Code) in
the Clearing Account


53



--------------------------------------------------------------------------------





and Cash Management Account in favor of Lender, which security interest is prior
to all other Liens, other than Permitted Encumbrances, and is enforceable as
such against creditors of and purchasers from Borrower. Other than in connection
with the Loan Documents and except for Permitted Encumbrances, Borrower has not
sold, pledged, transferred or otherwise conveyed the Clearing Account or Cash
Management Account;
(b)    Each of the Clearing Account and Cash Management Account constitutes a
“deposit account” or “securities account” within the meaning of the Uniform
Commercial Code);
(c)    Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Clearing Bank and Agent have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and Cash Management Account and
all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities;
(d)    The Clearing Account and Cash Management Account are not in the name of
any Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower has
not consented to the Clearing Bank and Agent complying with instructions with
respect to the Clearing Account and Cash Management Account from any Person
other than Lender; and
(e)    The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.

4.1.39    Ground Lease    . With respect to the Ground Lease and Ground Lease
Property:
(a)    the Ground Lease is in full force and effect and unmodified and Borrower
has good and valid title to the Ground Lease Property;
(b)    all rents (including any additional rents and other charges) payable
under the Ground Lease have been paid to the extent such rents were due and
payable prior to the date hereof; and
(c)    no event has occurred which, with the passage of time, the giving of
notice, or both, would result in a default or an event of default under the
provisions of the Ground Lease or in the performance of any of the terms,
covenants, conditions or warranties thereof on the part of the ground lessee or,
to the best of Borrower’s knowledge, Ground Lessor to be observed and performed.

Section 4.2    Survival of Representations    . Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan


54



--------------------------------------------------------------------------------





Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

ARTICLE V - BORROWER COVENANTS

Section 5.1    Affirmative Covenants    . From the date hereof and until payment
and performance in full of all obligations of Borrower under the Loan Documents
or the earlier release of the Lien of the Security Instrument encumbering the
Property (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that:

5.1.1    Existence; Compliance with Legal Requirements    . Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits, authorizations, and
franchises and comply with all Legal Requirements applicable to it and the
Property, including all regulations, building and zoning codes and certificates
of occupancy. There shall never be committed by Borrower, and Borrower shall
never permit any other Person in occupancy of or involved with the operation or
use of the Property to commit any act or omission affording the federal
government or any state or local government the right of forfeiture against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to commit, permit or suffer to exist any act or omission affording
such right of forfeiture. Borrower shall at all times maintain, preserve and
protect all franchises and trade names and preserve all the remainder of its
property used or useful in the conduct of its business and shall keep the
Property in good working order and repair, and from time to time make, or cause
to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the Loan
Documents. Borrower shall keep the Property insured at all times by financially
sound and reputable insurers, to such extent and against such risks, and
maintain liability and such other insurance, as is more fully provided in this
Agreement. Borrower shall from time to time, upon Lender’s request, provide
Lender with evidence reasonably satisfactory to Lender that the Property
complies with all Legal Requirements or is exempt from compliance with Legal
Requirements. Borrower shall give prompt notice to Lender of the receipt by
Borrower of any notice related to a violation of any Legal Requirements and of
the commencement of any proceedings or investigations which relate to compliance
with Legal Requirements. After prior written notice to Lender, Borrower, at
Borrower’s own expense, may contest by appropriate legal proceeding promptly
initiated and conducted in good faith and with due diligence, the validity of
any Legal Requirement, the applicability of any Legal Requirement to Borrower or
the Property or any alleged violation of any Legal Requirement, provided that
(i) no Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (iv) Borrower shall promptly
upon final determination thereof comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (v) such proceeding shall suspend the enforcement of the contested
Legal Requirement against Borrower or the Property; and (vi) Borrower shall


55



--------------------------------------------------------------------------------





furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure compliance with such Legal Requirement, together
with all interest and penalties payable in connection therewith. Lender may
apply any such security, as necessary to cause compliance with such Legal
Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, cancelled or lost.

5.1.2    Taxes and Other Charges    . Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 7.2 hereof. Borrower
shall deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes or
Other Charges would otherwise be delinquent if not paid. Borrower shall furnish
to Lender receipts for the payment of the Taxes and the Other Charges prior to
the date the same shall become delinquent (provided, however, Borrower is not
required to furnish such receipts for payment of Taxes if such Taxes have been
paid by Lender pursuant to Section 7.2 hereof and Lender has received receipts
from the relevant taxing authority). Borrower shall not suffer and shall
promptly cause to be paid and discharged any Lien or charge whatsoever which may
be or become a Lien or charge against the Property, and shall promptly pay for
all utility services provided to the Property. After prior written notice to
Lender, Borrower, at Borrower’s own expense, may contest by appropriate legal
proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) no Default or Event of Default has
occurred and remains uncured; (ii) such proceeding shall be permitted under and
be conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Property; (vi) Borrower shall have set aside adequate reserves for the payment
of the Taxes, together with all interest and penalties thereon, unless Borrower
has paid all of the Taxes under protest; and (vii) Borrower shall furnish such
security as may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
the Property (or part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any danger of
the Lien of the Security Instrument being primed by any related Lien.

5.1.3    Litigation    . Borrower shall give prompt written notice to Lender of
any litigation or governmental proceedings pending or threatened against
Borrower or Guarantor which might


56



--------------------------------------------------------------------------------





materially adversely affect Borrower’s or Guarantor’s condition (financial or
otherwise) or business or the Property.

5.1.4    Access to Property    . Borrower shall permit agents, representatives
and employees of Lender to inspect the Property or any part thereof at
reasonable hours upon reasonable advance notice.

5.1.5    Notice of Default    . Borrower shall promptly advise Lender of any
material adverse change in Borrower’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

5.1.6    Cooperate in Legal Proceedings    . Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

5.1.7    Perform Loan Documents    . Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower, and shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower without the prior written consent of Lender.

5.1.8    Award and Insurance Benefits    . Borrower shall cooperate with Lender
in obtaining for Lender the benefits of any Awards or Insurance Proceeds
lawfully or equitably payable in connection with the Property, and Lender shall
be reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.

5.1.9    Further Assurances    . Borrower shall, at Borrower’s sole cost and
expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve or protect the collateral at any time securing or intended
to secure the obligations of Borrower under the Loan Documents, as Lender may
reasonably require; and


57



--------------------------------------------------------------------------------





(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

5.1.10    Principal Place of Business, State of Organization    . Borrower shall
not cause or permit any change to be made in its name, identity (including its
trade name or names), place of organization or formation (as set forth in
Section 4.1.36 hereof) or Borrower’s corporate or partnership or other structure
unless Borrower shall have first notified Lender in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender, which
consent may be given or denied in Lender’s discretion. Upon Lender’s request,
Borrower shall, at Borrower’s sole cost and expense, execute and deliver
additional security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of organization.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) and will continue
to be the address of Borrower set forth at the introductory paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change). Borrower shall promptly notify Lender of any
change in its organizational identification number. If Borrower does not now
have an organizational identification number and later obtains one, Borrower
promptly shall notify Lender of such organizational identification number.

5.1.11    Financial Reporting    . (a) Borrower shall keep and maintain or shall
cause to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender), proper and accurate books, records
and accounts reflecting all of the financial affairs of Borrower and all items
of income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Property, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.
(b)    Borrower shall furnish to Lender annually, within one hundred twenty
(120) days following the end of each Fiscal Year of Borrower, a complete copy of
Borrower’s annual financial statements audited by an independent certified
public accountant acceptable to Lender in accordance with GAAP (or such other
accounting basis acceptable to Lender) covering the Property for such Fiscal
Year and containing statements of profit and loss for Borrower and the Property,
an annual rent roll and a balance sheet for Borrower (provided that if Borrower
consists of more than one entity, said balance sheet shall be an annual combined
balance sheet of the Borrower entities (and


58



--------------------------------------------------------------------------------





no other entities) including a combined statement of members’ capital). Such
statements shall set forth the financial condition and the results of operations
for the Property for such Fiscal Year, and shall include amounts representing
annual net operating income, Net Cash Flow, gross income, and operating
expenses.
(c)    Borrower shall furnish, or cause to be furnished, to Lender on or before
forty five (45) days after the end of each calendar quarter the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable, acceptable to Lender and prepared in
accordance with GAAP (or such other accounting basis acceptable to Lender): (i)
a rent roll for the subject quarter; (ii) quarterly and year-to-date operating
statements (including Capital Expenditures) prepared for each calendar quarter,
noting net operating income, gross income, and operating expenses (not including
any contributions to the Replacement Reserve Fund), and other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such calendar quarter, and containing a
comparison of budgeted income and expenses and the actual income and expenses;
and (iii) a calculation reflecting the annual Debt Service Coverage Ratio for
the immediately preceding three (3), six (6), and twelve (12) month periods as
of the last day of such quarter. In addition, such certificate shall also be
accompanied by an Officer’s Certificate stating that the representations and
warranties of Borrower set forth in Section 4.1.30 are true and correct as of
the date of such certificate.
(d)    Until the earlier of Securitization or twelve (12) months after the date
of this Agreement, Borrower shall furnish, or cause to be furnished, to Lender
on or before twenty (20) days after the end of each calendar month, all of the
following items with respect to the previous calendar month, accompanied by an
Officer’s Certificate stating that such items are true, correct, accurate, and
complete and fairly present the financial condition and results of the
operations of Borrower and the Property (subject to normal year-end adjustments)
as applicable: (A) a rent roll for the subject month; (B) monthly operating
statement(s) of the Property; and (C) year-to-date operating statement(s) of the
Property.
(e)    Not later than each March 1 during the term of the Loan upon Lender’s
request, Borrower shall furnish to Lender, for Lender’s approval, a report
setting forth the minimum economic terms that Borrower proposes for use in
connection with the standard lease form for leases of portions of the Property
during the twelve month period beginning upon such anniversary date. The terms
set forth in the leasing report shall reflect the prevailing market conditions
for like properties in the locality of the Property.
(f)    Upon request, Borrower and its affiliates shall furnish to Lender:
(i)    a property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender, in reasonable detail and certified by Borrower to be true and
complete, but not more frequently than quarterly; and


59



--------------------------------------------------------------------------------





(ii)    an accounting of all security deposits held in connection with any Lease
of any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.
(g)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget shall be
subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”). If Lender objects to a proposed Annual Budget submitted by
Borrower, Lender shall advise Borrower of such objections within fifteen (15)
days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise such Annual
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Until such time that Lender approves a proposed Annual Budget, the most recently
Approved Annual Budget shall apply; provided that, such Approved Annual Budget
shall be adjusted to reflect actual increases in Taxes, Insurance Premiums and
Other Charges.
(h)    If Borrower must incur an extraordinary operating expense or capital
expense not set forth in the Approved Annual Budget (each an “Extraordinary
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval, which
may be given or denied in Lender’s discretion.
(i)    Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.
(j)    Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial and sales information from any Tenant designated by Lender (to the
extent such financial and sales information is required to be provided under the
applicable Lease and same is received by Borrower after request therefor).
(k)    Borrower shall cause Guarantor to furnish to Lender annually, within
ninety (90) days following the end of each Fiscal Year of Guarantor: (i) if such
Guarantor is an entity, financial statements audited by an independent certified
public accountant, which shall include an annual balance sheet and profit and
loss statement of Guarantor, in the form reasonably required by Lender or (ii)
if such Guarantor is an individual, a signed personal financial statement in a
form satisfactory to Lender.


60



--------------------------------------------------------------------------------





(l)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
and (iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding the Property and Borrower that is
provided to Lender pursuant to this Section 5.1.11 in connection with the
Securitization to such parties requesting such information in connection with
such Securitization.

5.1.12    Business and Operations    . Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing in the
jurisdiction in which the Property is located and the jurisdiction of its
formation. Borrower shall at all times during the term of the Loan, continue to
own all of Equipment, Fixtures and Personal Property which are necessary to
operate the Property in the manner required hereunder and in the manner in which
it is currently operated.

5.1.13    Title to the Property    . Borrower shall warrant and defend (a) the
title to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Security Instrument on the Property, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
expenses) incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.

5.1.14    Costs of Enforcement    . In the event (a) that the Security
Instrument encumbering the Property is foreclosed in whole or in part or that
the Security Instrument is put into the hands of an attorney for collection,
suit, action or foreclosure, (b) of the foreclosure of any mortgage encumbering
the Property prior to or subsequent to the Security Instrument in which
proceeding Lender is made a party, or (c) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of Borrower or any of its
constituent Persons or an assignment by Borrower or any of its constituent
Persons for the benefit of its creditors, Borrower, its successors or assigns,
shall be chargeable with and agrees to pay all costs of collection and defense,
including reasonable attorneys’ fees and expenses, incurred by Lender or
Borrower in connection therewith and in connection with any appellate proceeding
or post judgment action involved therein, together with all required service or
use taxes.

5.1.15    Estoppel Statement    . (a) After request by Lender, Borrower shall
within ten (10) days furnish Lender or any proposed assignee of the Loan with a
statement, duly acknowledged and certified, setting forth (i) the original
principal amount of the Note, (ii) the unpaid principal amount of the Note,
(iii) the Interest Rate of the Note, (iv) the terms of payment and Maturity
Date, (v) the date installments of interest or principal were last paid, (vi)
that, except as provided in such statement, there are no Defaults or Events of
Default under this Agreement or any of the other Loan Documents, (vii) that the
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification, (viii) whether
any offsets or


61



--------------------------------------------------------------------------------





defenses exist against the obligations secured hereby and, if any are alleged to
exist, a detailed description thereof, (ix) that all Leases are in full force
and effect and (provided the Property is not a residential multifamily property)
have not been modified (or if modified, setting forth all modifications), (x)
the date to which the Rents thereunder have been paid pursuant to the Leases,
(xi) whether or not, to the best knowledge of Borrower, any of the lessees under
the Leases are in default under the Leases, and, if any of the lessees are in
default, setting forth the specific nature of all such defaults, (xii) the
amount of security deposits held by Borrower under each Lease and that such
amounts are consistent with the amounts required under each Lease, and (xiii) as
to any other matters reasonably requested by Lender and reasonably related to
the Leases, the obligations secured hereby, the Property or the Security
Instrument.
(b)    Borrower shall deliver to Lender upon request, tenant estoppel
certificates from each commercial Tenant leasing space at the Property in form
and substance reasonably satisfactory to Lender provided that Borrower shall not
be required to deliver such certificates more frequently than two (2) times in
any calendar year.

5.1.16    Loan Proceeds    . Borrower shall use the proceeds of the Loan
received by it on the Closing Date only for the purposes set forth in
Section 2.1.4 hereof.

5.1.17    Intentionally Omitted    .

5.1.18    Confirmation of Representations    . Borrower shall deliver, in
connection with any Securitization, (a) one (1) or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower, and Guarantor as of the date of the Securitization.

5.1.19    Environmental Covenants    . (a) Borrower covenants and agrees that:
(i) all uses and operations on or of the Property, whether by Borrower or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (ii) there shall be no Releases of Hazardous Substances
in, on, under or from the Property; (iii) there shall be no Hazardous Substances
in, on, or under the Property, except those that are (A) in compliance with all
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required by Environmental Law), (B) de-minimis amounts necessary to
operate the Property for the purposes set forth in this Agreement which will not
result in an environmental condition in, on or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law and (C)
fully disclosed to Lender in writing; (iv) Borrower shall keep the Property free
and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law, whether due to any act or omission of Borrower or any other
Person (the “Environmental Liens”); (v) Borrower shall, at its sole cost and
expense, fully and expeditiously cooperate in all activities pursuant to
subsection (b) below, including providing all relevant information and making
knowledgeable persons available for interviews; (vi) intentionally omitted;
(vii) Borrower shall, at its sole cost and expense, comply with all reasonable
written requests of Lender made if Lender has reason to believe that an
environmental hazard exists on the Property in order to: (A) reasonably
effectuate Remediation of any condition (including a Release of a Hazardous
Substance) in, on, under or from the Property; (B) comply with


62



--------------------------------------------------------------------------------





any Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (viii) Borrower shall not do or
allow any Tenant or other user of the Property to do any act that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property), impairs or may
impair the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property; (ix)
Borrower shall immediately notify Lender in writing of (A) any presence or
Releases or threatened Releases of Hazardous Substances in, on, under, from or
migrating towards the Property; (B) any non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or potential
Environmental Lien; (D) any required or proposed Remediation of environmental
conditions relating to the Property; and (E) any written or oral notice or other
communication of which Borrower becomes aware from any source whatsoever
(including a governmental entity) relating in any way to the release or
potential release of Hazardous Substances or Remediation thereof, likely to
result in liability of any Person pursuant to any Environmental Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Section; (x) Borrower shall not install, use, generate,
manufacture, store, treat, release or dispose of, nor permit the installation,
use, generation, storage, treatment, release or disposal of, any Hazardous
Substances (except de-minimis amounts necessary to operate the Property for the
purposes set forth in this Agreement which will not result in an environmental
condition in, on or under the Property and which are otherwise permitted under
and used in compliance with Environmental Law) on, under or about the Property,
and all uses and operations on or of the Property, whether by Borrower or any
other person or entity, shall be in compliance with all Environmental Laws and
permits issued pursuant thereto; (xi) Borrower shall not make any change in the
use or condition of the Property which (A) might lead to the presence on, under
or about the Property of any Hazardous Substances which is not in accordance
with any applicable Environmental Law, or (B) would require, under any
applicable Environmental Law, notice be given to or approval be obtained from
any governmental agency in the event of a transfer of ownership or control of
the Property, in each case without the prior written consent of Lender; (xii)
Borrower shall not allow any Institutional Control on or to affect the Property;
and (xiii) Borrower shall take all acts necessary to preserve its status, if
applicable, as an “innocent landowner,” “contiguous property owner,” or
“prospective purchaser” as to the Property and as those terms are defined in
CERCLA; provided, however, that this covenant does not limit or modify any of
Borrower’s other duties or obligations under this Agreement.
(b)    If Lender has reason to believe that an environmental hazard exists on
the Property, upon reasonable notice from Lender, Borrower shall, at Borrower’s
expense, promptly cause an engineer or consultant satisfactory to Lender to
conduct an environmental assessment or audit (the scope of which shall be
determined in Lender’s discretion) and take any samples of soil, groundwater or
other water, air, or building materials or any other invasive testing requested
by Lender and promptly deliver the results of any such assessment, audit,
sampling or other testing; provided, however, if such results are not delivered
to Lender within a reasonable period or if Lender has reason to believe that an
environmental hazard exists on the Property that, in Lender’s sole judgment,
endangers any Tenant or other occupant of the Property or their guests or the
general public or may materially and adversely affect the value of the Property,
upon reasonable notice to Borrower, Lender


63



--------------------------------------------------------------------------------





and any other Person designated by Lender, including any receiver, any
representative of a governmental entity, and any environmental consultant, shall
have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including conducting any environmental assessment or
audit (the scope of which shall be determined in Lender’s discretion) and taking
samples of soil, groundwater or other water, air, or building materials, and
reasonably conducting other invasive testing. Borrower shall cooperate with and
provide Lender and any such Person designated by Lender with access to the
Property.
(c)    Intentionally omitted.
(d)    Borrower hereby represents and warrants that Borrower has (i) delivered
to Lender a true and complete copy of the Operations and Maintenance Program for
Asbestos-Containing Materials dated April 20, 2017, related to the Property
(“O&M Program”), and (ii) as of the date hereof complied in all respects with
the O&M Program. Borrower hereby covenants and agrees that, during the term of
the Loan, including any extension or renewal thereof, Borrower shall comply in
all respects with the terms and conditions of the O&M Program.
(e)    Borrower shall promptly perform all necessary remedial work in response
to the presence of any Hazardous Substances on the Property, any violation of
any Environmental Laws, or any claims or requirements made by any governmental
agency or authority. All such work shall be conducted by licensed and reputable
contractors pursuant to written plans approved by the agency or authority in
question (if applicable), under proper permits and licenses (if applicable) with
such insurance coverage as is customarily maintained by prudent property owners
in similar situations. If the cost of the work exceeds $100,000, then Lender
shall have the right of prior approval over the environmental contractor and
plans, which shall not be unreasonably withheld or delayed. All costs and
expenses of the remedial work shall be promptly paid by Borrower. In the event
Borrower fails to undertake the remedial work, or fails to complete the same
within a reasonable time period after the same is undertaken, and if Lender is
of the good faith opinion that Lender’s security in the Property is jeopardized
thereby, then Lender shall have the right to undertake or complete the remedial
work itself. In such event all costs of Lender in doing so, including all fees
and expenses of environmental consultants, engineers, attorneys, accountants and
other professional advisors, shall become a part of the Loan and shall be due
and payable from Borrower upon demand. Such amount shall be secured by the Loan
Documents, and failure to pay the same shall be an Event of Default under the
Loan Documents. In the event any Hazardous Substances are removed from the
Property, either by Borrower or Lender, the number assigned by the United States
Environmental Protection Agency to such Hazardous Substances shall be solely in
the name of Borrower, and Borrower shall have any and all liability for such
removed Hazardous Substances.

5.1.20    Leasing Matters    . Any Leases with respect to the Property written
after the date hereof, for more than 50,000 square feet shall be subject to the
prior written approval of Lender, which approval shall not be unreasonably
withheld, conditioned or delayed. Upon request, Borrower shall furnish Lender
with executed copies of all Leases. All renewals of Leases and all proposed
Leases shall provide for rental rates comparable to existing local market rates.
All proposed Leases shall be on commercially reasonable terms and shall not
contain any terms which would materially


64



--------------------------------------------------------------------------------





affect Lender’s rights under the Loan Documents. All Leases executed after the
date hereof shall provide that they are subordinate to the Security Instrument
and that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce and may amend or terminate the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner and
in a manner not to impair the value of the Property involved except that no
termination by Borrower or acceptance of surrender by a Tenant of any Leases
shall be permitted unless by reason of a tenant default and then only in a
commercially reasonable manner to preserve and protect the Property; provided,
however, that no such termination or surrender of any Lease covering more than
50,000 square feet will be permitted without the prior written consent of
Lender; (iii) shall not collect any of the rents more than one (1) month in
advance (other than security deposits); (iv) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require. Notwithstanding anything
to the contrary contained herein, Borrower shall not enter into a lease of all
or substantially all of the Property without Lender’s prior written consent.
Notwithstanding anything to the contrary contained herein, all new Leases and
all amendments, modifications, extensions, and renewals of existing Leases with
Tenants that are Affiliates of Borrower shall be subject to the prior written
consent of Lender.

5.1.21    Alterations    . Borrower shall obtain Lender’s prior written consent
to any alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that may have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Property’s Net Operating Income. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations that will not
have a material adverse effect on Borrower’s financial condition, the value of
the Property or the Property’s Net Operating Income, provided that such
alterations are made in connection with (a) tenant improvement work performed
pursuant to the terms of any Lease executed on or before the date hereof, (b)
tenant improvement work performed pursuant to the terms and provisions of a
Lease and not adversely affecting any structural component of any Improvements,
any utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, or (c) alterations performed
in connection with the Restoration of the Property after the occurrence of a
Casualty or Condemnation in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) shall at any time exceed
$1,000,000.00 (the “Threshold Amount”), Borrower shall promptly deliver to
Lender as security for the payment of such amounts and as additional security
for Borrower’s obligations under the Loan Documents any of the following: (A)
cash, (B) U.S. Obligations, (C) other securities having a rating acceptable to
Lender and that, at Lender’s option, the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization or (D) a completion and


65



--------------------------------------------------------------------------------





performance bond or an irrevocable letter of credit (payable on sight draft
only) issued by a financial institution having a rating by S&P of not less than
“A-1+” if the term of such bond or letter of credit is no longer than three (3)
months or, if such term is in excess of three (3) months, issued by a financial
institution having a rating that is acceptable to Lender and that, at Lender’s
option, the applicable Rating Agencies have confirmed in writing will not, in
and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or class
thereof in connection with any Securitization. Such security shall be in an
amount equal to the excess of the total unpaid amounts with respect to
alterations to the Improvements on the Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) over the Threshold Amount and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations.

5.1.22    Operation of Property    . (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. If the Management Agreement
expires or is terminated (without limiting any obligation of Borrower to obtain
Lender’s consent to any termination or modification of the Management Agreement
in accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.
(b)    Borrower shall: (i) promptly perform or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed or
observed by Manager under the Management Agreement, in a commercially reasonable
manner.

5.1.23    Embargoed Person    . Borrower has performed and shall perform
reasonable due diligence to insure that at all times throughout the term of the
Loan, including after giving effect to any Transfers permitted pursuant to the
Loan Documents, (a) none of the funds or other assets of Borrower and Guarantor
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (b) no Embargoed Person has any interest of any nature
whatsoever in Borrower or Guarantor, as applicable, with the result that the
investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and (c)
none of the funds of Borrower or Guarantor, as applicable, have been derived
from, or are the proceeds of, any unlawful activity, including money laundering,
terrorism or terrorism activities, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure.
5.1.24    Rating Agency Sublease Event. Within ten (10) Business Days of
Lender’s notice to Borrower that a Rating Agency Sublease Event has occurred,
Borrower shall deliver to Lender


66



--------------------------------------------------------------------------------





the Rating Agency Sublease Event Credit Enhancement. The Rating Agency Sublease
Event Credit Enhancement shall have an initial value of $6,715,000.00, which
value may be reduced by $1,343,000.00 on July 1 of each year until the same is
reduced to zero.

5.1.25    Ground Lease    . (a) With respect to the Ground Lease, Borrower
covenants and agrees as follows: (i) to promptly and faithfully observe, perform
and comply with all the terms, covenants and provisions thereof on its part to
be observed, performed and complied with, at the times set forth therein, and to
do all things necessary to preserve unimpaired its rights thereunder; (ii) not
to do, permit, suffer or refrain from doing anything, as a result of which there
could be a default under or breach of any of the terms thereof; (iii) not to
terminate (pursuant to the terms thereof or otherwise), cancel, surrender,
modify, amend or in any way alter or permit the alteration of any of the terms
thereof and not to release the Ground Lessor under the Ground Lease from any
obligations imposed upon it thereby; (iv) not to assign the Ground Lease in
whole or in part nor sublet the premises demised under the Ground Lease in whole
except in accordance with the provisions of this Agreement; (v) to give Lender
immediate written notice of any default by Borrower or the Ground Lessor under
the Ground Lease and to immediately deliver to Lender copies of each notice of
default and all other material notices, communications, plans, specifications
and other similar instruments received or delivered by Borrower in connection
therewith; and (vi) to furnish to Lender such information and evidence as Lender
may reasonably require concerning Borrower's due observance, performance and
compliance with the terms, covenants and provisions thereof.
(b)    In the event of any default by Borrower in the performance of any part of
its obligations under the Ground Lease, including, without limitation, any
default in the payment of rent, additional rent and other charges and
impositions made payable by the tenant thereunder, then, in each and every case,
Lender may, at its option and without notice, cause the default or defaults to
be remedied and otherwise exercise any and all of the rights of Borrower
thereunder in the name of and on behalf of Borrower but no such action by Lender
shall release Borrower from any default under this Agreement. Borrower shall, on
demand, reimburse Lender for all advances made and expenses incurred by Lender
in curing any such default (including, without limitation, reasonable attorneys'
fees and disbursements), together with interest thereon at the Default Rate from
the date that an advance is made or expense is incurred, to and including the
date the same is paid and such monies so expended by Lender with interest
thereon shall be secured by this Agreement.
(c)    If Borrower acquires the fee title or any other estate, title or interest
in the Ground Lease Property, or any part thereof, the lien of the Security
Instrument shall attach to, cover and be a lien upon such acquired estate, title
or interest and same shall thereupon be and become a part of the Property.
Borrower agrees to execute all instruments and documents which Lender may
reasonably require to ratify, confirm and further evidence Lender's lien on the
acquired estate, title or interest. Furthermore, Borrower hereby appoints Lender
its true and lawful attorney-in-fact to execute and deliver all such instruments
and documents in the name and on behalf of Borrower. This power, being coupled
with an interest, shall be irrevocable as long as the Debt remains unpaid.
(d)    If the Ground Lease is canceled or terminated, and if Lender or its
nominee shall acquire an interest in any new lease or all or any part of the
Ground Lease Property, Borrower shall


67



--------------------------------------------------------------------------------





have no right, title or interest in or to the new lease or the leasehold estate
created by such new lease.
(e)    Borrower shall exercise its best efforts to obtain and deliver to Lender
from time to time within ten (10) Business Days after written demand by Lender,
an estoppel certificate from the Ground Lessor setting forth, with respect to
the Ground Lease (i) the name of the tenant thereunder, (ii) that the Ground
Lease has not been modified or, if it has been modified, the date of each
modification (together with copies of each such modification), (iii) the base
rent and additional rent and other charges payable under the Ground Lease, (iv)
the date to which all rental charges have been paid by the tenant under the
Ground Lease, and (v) whether there are any defaults or alleged defaults of the
tenant under the Ground Lease or if there are any events which have occurred
which with notice, the passage of time or both, would constitute a default under
the Ground Lease, and, if there are, setting forth the nature thereof in
reasonable detail.
(f)    Notwithstanding anything to the contrary contained herein, this Agreement
shall not constitute an assignment of the Ground Lease within the meaning of any
provision thereof prohibiting its assignment and Lender shall have no liability
or obligation thereunder by reason of its acceptance of this Agreement. Lender
shall be liable for the obligations of the tenant arising under the Ground Lease
for only that period of time which Lender is in possession of the Ground Lease
Property and has acquired, by foreclosure or otherwise, and is holding all of
Borrower's right, title and interest therein.
(g)    No release or forbearance of any of Borrower's obligations under the
Ground Lease, pursuant to the Ground Lease or otherwise, shall release Borrower
from any of its obligations under this Agreement or the other Loan Documents.
(h)    Borrower shall enforce the obligations of the Ground Lessor under the
Ground Lease to the end that Borrower may enjoy all of the rights granted to it
under the Ground Lease, and will immediately notify Lender of any default by the
Ground Lessor or Borrower in the performance or observance of any of the terms,
covenants and conditions of the Ground Lease and Borrower will immediately
advise Lender of the occurrence of any of the events of default enumerated in
the Ground Lease and of the giving of any notice by the Ground Lessor under the
Ground Lease to Borrower of any default by Borrower thereunder and will
immediately deliver to Lender a true copy of each such notice. If, pursuant to
the Ground Lease, the Ground Lessor shall deliver to Lender a copy of any notice
of default given to Borrower, as lessee under the Ground Lease, such notice
shall constitute full authority and protection to Lender for any action taken or
omitted to be taken by Lender, in good faith and in reliance thereon.
(i)    Borrower shall give Lender immediate notice of the commencement of any
arbitration or appraisal proceeding under and pursuant to the provisions of the
Ground Lease. Lender shall have the right to intervene and participate in any
such proceeding and Borrower shall confer with Lender and its attorneys and
experts and cooperate with them to the extent that Lender deems reasonably
necessary for the protection of Lender.
(j)    Upon the request of Lender, Borrower will exercise all rights of
arbitration conferred upon it by the Ground Lease. If at any time such
proceeding shall be continuing, a default by


68



--------------------------------------------------------------------------------





Borrower beyond any applicable cure period in the performance or observance of
any covenant, condition or other requirement of the Ground Lease or of this
Agreement, on the part of Borrower to be performed or observed shall have
occurred and be continuing, Lender shall have, and is hereby granted, the sole
and exclusive right to designate and appoint on behalf of Borrower, the
arbitrator or arbitrators, or appraiser, in such proceeding.
(k)    Borrower will, promptly after the execution and delivery of this
Agreement or of any instrument or agreement supplemental hereto, notify Ground
Lessor in writing of the execution and delivery hereof and deliver to Ground
Lessor a copy of each such instrument or agreement.
(l)    Borrower hereby unconditionally and irrevocably assigns to Lender (i) any
right which Borrower has pursuant of the terms of the Ground Lease to renew
and/or extend the term thereof, (ii) any right which Borrower has pursuant to
the terms of the Ground Lease to cancel or terminate the Ground Lease, and (iii)
any option or right that Borrower has pursuant to the Ground Lease to purchase
any or all of the premises demised thereunder; provided, however, that Lender
shall not exercise any rights given it under the foregoing items (i) or (iii) in
the absence of an existing Event of Default or in the event Lender reasonably
determines that such exercise is necessary to protect its interest in the Ground
Lease Property.
(m)    In the event that it is claimed by any governmental agency, authority or
subdivision that any tax or governmental charge or imposition is due, unpaid or
payable by Borrower upon or in connection with the Ground Lease, Borrower shall
promptly either (i) pay such tax, charge or imposition when due and deliver to
Lender reasonably satisfactory proof of payment thereof or (ii) contest such tax
in accordance with the applicable provisions of the Loan Documents. If liability
for such tax is asserted against Lender, Lender will give to Borrower prompt
notice of such claim, and Borrower, upon complying with the provisions of the
Loan Documents shall have full right and authority to contest such claim of
taxability.
(n)    Notwithstanding anything to the contrary contained in this Agreement with
respect to the Ground Lease:
(i)    If the Ground Lease is terminated for any reason in the event of the
rejection or disaffirmance of the Ground Lease by the Ground Lessor pursuant to
the Bankruptcy Code, or any other law affecting creditor’s rights, (i) Borrower,
immediately after obtaining notice thereof, shall give notice thereof to Lender,
(ii) Borrower, without the prior written consent of Lender, shall not elect to
treat the Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code or any comparable federal or state statute or law, and any
election by Borrower made without such consent shall be void, and (iii) the
terms, covenants and conditions of this Loan Agreement and the Loan Documents
hereby extends to and covers Borrower’s possessory rights under Section 365(h)
of the Bankruptcy Code and to any claim for damages due to the rejection of the
Ground Lease or other termination of the Ground Lease. In addition, Borrower
hereby assigns irrevocably to Lender Borrower’s rights to treat the Ground Lease
as terminated pursuant to Section 365(h) of the Bankruptcy Code and to offset
rents under the Ground Lease in the event any case, proceeding or other action
is commenced by or against the Ground Lessor under the Bankruptcy Code or any
comparable federal or state statute or law. Without Lender’s prior written
consent, Borrower shall not seek to offset, pursuant to Subsection 365(h) of the
Bankruptcy Code, against the rent reserved


69



--------------------------------------------------------------------------------





in the Ground Lease, the amount of any damages caused by the nonperformance by
the related Ground Lessor of any of its obligations under the Ground Lease after
the rejection by Ground Lessor of the Ground Lease under the Bankruptcy Code.
(ii)    As security for the Debt, Borrower unconditionally assigns, transfers
and sets over to Lender all of Borrower’s (a) right to reject the Ground Lease
under Section 365 of the Bankruptcy Code or any comparable federal or state
statute or law with respect to any case, proceeding or other action commenced by
or against Borrower under the Bankruptcy Code or comparable federal or state
statute or law, (b) right to seek an extension of the 60-day period within which
Borrower must assume or reject the Ground Lease under Section 365 of the
Bankruptcy Code or any comparable federal or state statue or law with respect to
any case, proceeding or other action commenced by or against Borrower under the
Bankruptcy Code or comparable federal or state statute or law ,and (c) claims
and rights to the payment of damages arising from any rejection by Ground Lessor
of the Ground Lease under the Bankruptcy Code. Lender shall have the right to
proceed in the name of Borrower in respect of any claim, suit, action or
proceeding relating to the rejection of the Ground Lease, including, without
limitation, the right to file and prosecute any proofs of claim, complaints,
motions, applications, notices and other documents in any case in respect of
Ground Lessor under the Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies and shall continue in effect until all of the Debt shall have been
satisfied and discharged in full. Any amounts received by Lender or Borrower as
damages arising out of the rejection of the Ground Lease as aforesaid shall be
applied to all costs and expenses of Lender (including, without limitation,
attorneys’ fees and costs) incurred in connection with the exercise of any of
its rights or remedies in accordance with the applicable provisions of this
Agreement. If the foregoing assignment is not effective under applicable law and
Borrower shall desire to so reject the Ground Lease, at Lender’s request,
Borrower shall assign its interest in the Ground Lease to Lender in lieu of
rejecting the Ground Lease, upon receipt by Borrower of notice from Lender of
such request together with Lender’s agreement to cure any existing defaults of
Borrower under the Ground Lease.
(iii)    If any action, proceeding, motion or notice shall be commenced or filed
in respect of Ground Lessor or all or any part of the Ground Lease Property in
connection with any case under the Bankruptcy Code, Lender and Borrower shall
cooperatively conduct and control any such litigation with counsel agreed upon
between Borrower and Lender in connection with such litigation. Borrower shall,
upon demand, pay to Lender all costs and expenses (including reasonable
attorneys’ fees and costs) actually paid or actually incurred by Lender in
connection with the cooperative prosecution or conduct of any such proceedings.
All such costs and expenses shall be deemed to be secured by the Loan Documents.
(iv)    Borrower shall promptly, after obtaining knowledge of such filing,
notify Lender orally of any filing by or against Ground Lessor of a petition
under the Bankruptcy Code. Borrower shall thereafter promptly give written
notice of such filing to Lender, setting forth any information available to
Borrower as to the date of such filing, the court in which such petition was
filed, and the relief sought in such filing. Borrower shall promptly deliver to
Lender any and all notices, summonses, pleadings, applications and other
documents received by Borrower in connection with any such petition and any
proceedings relating to such petition.


70



--------------------------------------------------------------------------------






Section 5.2    Negative Covenants    . From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Security Instrument and any other
collateral in accordance with the terms of this Agreement and the other Loan
Documents, Borrower covenants and agrees with Lender that it shall not do,
directly or indirectly, any of the following:

5.2.1    Operation of Property    . (a) Borrower shall not, without Lender’s
prior written consent (which consent shall not be unreasonably withheld): (i)
surrender, terminate, cancel, amend or modify the Management Agreement;
provided, that Borrower may, without Lender’s consent, replace the Manager so
long as the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) reduce or consent to the reduction of the term of the
Management Agreement; (iii) increase or consent to the increase of the amount of
any charges under the Management Agreement, or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior written consent of Lender, which consent may be granted, conditioned
or withheld in Lender’s discretion.
(c)    If under applicable zoning provisions the use of all or any portion of
the Property is or shall become a nonconforming use, Borrower shall not cause or
permit the nonconforming use or Improvement to be discontinued or abandoned
without the express written consent of Lender.

5.2.2    Liens    . Borrower shall not create, incur, assume or suffer to exist
any Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances.

5.2.3    Dissolution    . Borrower shall not (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership and operation
of the Property, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction in each case, without
obtaining the prior written consent of Lender or Lender’s designee.

5.2.4    Change In Business    . Borrower shall not enter into any line of
business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business. Nothing contained in this Section 5.2.4 is intended to
expand the rights of Borrower contained in Section 5.2.10(d) hereof.

5.2.5    Debt Cancellation    . Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.


71



--------------------------------------------------------------------------------






5.2.6    Zoning    . Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender.

5.2.7    No Joint Assessment    . Borrower shall not suffer, permit or initiate
the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property, and (b) which constitutes
real property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.

5.2.8    Intentionally Omitted    .

5.2.9    ERISA    . (a) Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its discretion, that (A) Borrower is not and
does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (B) Borrower is not subject to any state
statute regulating investment of, or fiduciary obligations with respect to
governmental plans and (C) one or more of the following circumstances is true:
(i)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(ii)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or
(iii)    Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

5.2.10    Transfers    . (a) Borrower acknowledges that Lender has examined and
relied on the experience of Borrower and its stockholders, general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment


72



--------------------------------------------------------------------------------





of the Debt or the performance of the Other Obligations, Lender can recover the
Debt by a sale of the Property.
(b)    Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to do any of the following (collectively, a
“Transfer”): (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein or any interest of
Borrower in the Loan or (ii) permit a Sale or Pledge of an interest in any
Restricted Party, other than (A) pursuant to Leases of space in the Improvements
to Tenants in accordance with the provisions of Section 5.1.20 and (B) Permitted
Transfers.
(c)    A Transfer shall include (i) an installment sales agreement wherein
Borrower agrees to sell the Property or any part thereof for a price to be paid
in installments; (ii) an agreement by Borrower leasing all or a substantial part
of the Property for other than actual occupancy by a space Tenant thereunder or
a sale, assignment or other transfer of, or the grant of a security interest in,
Borrower’s right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non member manager (or if no managing member,
any member) or the Sale or Pledge of the membership interest of a managing
member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the Sale or Pledge of non managing
membership interests or the creation or issuance of new non managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of the managing agent
(including an Affiliated Manager) other than in accordance with Section 5.1.22
hereof.
(d)    Notwithstanding the provisions of this Section 5.2.10, Lender’s consent
shall not be required in connection with one or a series of Transfers, of not
more than forty-nine percent (49%) of the stock, the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such Transfer shall result in the change
of Control in a Restricted Party, and as a condition to each such Transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed Transfer. If after giving effect to any such Transfer, more than
forty-nine percent (49%) in the aggregate of direct or indirect interests in a
Restricted Party are owned by any Person and its Affiliates that owned less than
forty-nine percent (49%) direct or indirect interest in such Restricted Party as
of the Closing Date, Borrower shall, no less than thirty (30) days prior to the
effective date of any such Transfer, deliver to Lender an


73



--------------------------------------------------------------------------------





Additional Insolvency Opinion acceptable to Lender and the Rating Agencies.
Borrower shall pay any and all reasonable out-of-pocket costs and expenses
incurred in connection with such Transfers (including Lender’s counsel fees and
disbursements and any fees and expenses of the Rating Agencies).
(e)    No Transfer of the Property and assumption of the Loan shall occur during
the period that is sixty (60) days prior to and sixty (60) days after a
Securitization. Without limiting Lender’s discretion to approve or disapprove
any request for a waiver of the prohibition against Transfers, Lender
specifically reserves the right to condition its consent to any waiver of a
prohibited Transfer upon satisfaction of the following minimum conditions:
(i)    Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including Lender’s counsel fees and
disbursements and all recording fees, title insurance premiums and mortgage and
intangible taxes and the fees and expenses of the Rating Agencies pursuant to
clause (x) below);
(iii)    The proposed transferee (the “Transferee”) or Transferee’s Principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s Principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity acceptable to Lender;
(v)    Transferee, Transferee’s Principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s Principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven (7)
years prior to the date of the proposed Transfer;
(vi)    Transferee shall assume all of the obligations of Borrower under the
Loan Documents in a manner satisfactory to Lender in all respects, including by
entering into an assumption agreement in form and substance satisfactory to
Lender;
(vii)    There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s Principals or Related Entities which
is not acceptable to Lender;
(viii)    Transferee, Transferee’s Principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not acceptable to Lender;


74



--------------------------------------------------------------------------------





(ix)    Transferee and Transferee’s Principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 4.1.35, 5.1.23 and
5.2.9 of this Agreement, no Default or Event of Default shall otherwise occur as
a result of such Transfer, and Transferee and Transferee’s Principals shall
deliver (A) all organizational documentation reasonably requested by Lender,
which shall be reasonably satisfactory to Lender and (B) all certificates,
agreements, covenants and legal opinions reasonably required by Lender;
(x)    If required by Lender, Transferee shall be approved by the Rating
Agencies selected by Lender, which approval, if required by Lender, shall take
the form of a confirmation in writing from such Rating Agencies to the effect
that such Transfer will not result in a requalification, reduction, downgrade or
withdrawal of the ratings in effect immediately prior to such assumption or
transfer for the Securities or any class thereof issued in connection with a
Securitization which are then outstanding;
(xi)    Prior to any release of Guarantor, one (1) or more substitute guarantors
acceptable to Lender shall have assumed all of the liabilities and obligations
of Guarantor under the Guaranty and Environmental Indemnity executed by
Guarantor or execute a replacement guaranty and environmental indemnity
reasonably satisfactory to Lender.
(xii)    Borrower shall deliver, at its sole cost and expense, an endorsement to
the Title Insurance Policy, as modified by the assumption agreement, as a valid
first lien on the Property and naming the Transferee as owner of the Property,
which endorsement shall insure that, as of the date of the recording of the
assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Policy issued on the
date hereof and the Permitted Encumbrances;
(xiii)    The Property shall be managed by Qualified Manager pursuant to a
Replacement Management Agreement;
(xiv)    The Property meets all of the Lender’s underwriting standards related
to its financial condition, cash flow, operating income, physical condition,
management and operation; and
(xv)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer satisfactory in
form and substance to Lender.
(f)    Notwithstanding any provision in this Section 5.2.10 to the contrary,
limited partnership or membership interests, as applicable, in Borrower may be
transferred without Lender’s consent and without application of the fee set
forth in Section 5.2.10(e)(i): (i) among limited partners or members, as
applicable, of Borrower who are limited partners or members, as applicable, of
Borrower as of the date of this Agreement (each a “Current Owner”), and (ii) to
immediate family members (which shall be limited to a spouse, parent, child and
grandchild (each, an “Immediate Family Member”)), of any Current Owner or to
trusts formed for the benefit of Immediate Family Members of such Current Owner
for bona fide estate planning purposes (each, an “Additional Permitted
Transfer”), provided each of the following conditions is satisfied: (A) no Event
of


75



--------------------------------------------------------------------------------





Default has occurred and no event has occurred that with notice or the passage
of time, or both, would constitute an Event of Default; (B) Lender has received
Borrower’s notice of the Additional Permitted Transfer no less than 30 days
prior to the commencement of such transfer; (C) no Indemnitor or Guarantor shall
be released from any guaranty or indemnity agreement by virtue of the Additional
Permitted Transfer; (D) Borrower shall be responsible for the costs and expenses
of documenting the Additional Permitted Transfer; (E) Borrower shall reimburse
Lender for all actual costs and expenses incurred by Lender in connection with
the Additional Permitted Transfer, whether or not consummated; (F) once the
Additional Permitted Transfer is complete, the persons with Control of Borrower
and management of the Property are the same persons who have such Control and
management rights immediately prior to the Additional Permitted Transfer; (G)
Borrower shall furnish Lender copies of any documentation executed in connection
with the Additional Permitted Transfer promptly after execution thereof; and (H)
Borrower shall have delivered satisfactory evidence to Lender that, following
the Additional Permitted Transfer, Borrower shall continue to comply with the
provisions of Section 4.1.30 hereof; and (I) upon Lender’s request, delivery of
an Additional Insolvency Opinion acceptable to Lender.
(g)    Without Lender’s prior written consent thereto, in its sole discretion,
any Transfer or Permitted Transfer resulting in any direct or indirect ownership
interests in Borrower or the Property being held in any Prohibited
Entity/Ownership Structure is prohibited, even if the same would be otherwise
allowed pursuant to this Section 5.2.10, the definition of a Permitted Transfer
or any other provision of any Loan Document.
(h)    So long as any conditions set forth below are satisfied, each of the
following Transfers may occur at any time and from time-to-time without Lender’s
consent:
(i)     Any Transfer of direct or indirect interests in the REIT so long as such
Transfer does not result in a change of Control with respect to the REIT,
Guarantor or the Borrower; or
(ii)     The removal or replacement of any investment advisor to the REIT so
long as such removal or replacement does not result in a change of Control with
respect to the REIT, Guarantor or the Borrower.
Borrower shall provide to Lender in connection with any Transfer described in
items (i) or (ii) above, evidence reasonably satisfactory to Lender of the
following: (A) the current direct and indirect ownership of Borrower (including
as evidenced by an updated organizational chart providing the same general level
of detail as the organizational chart attached hereto as Schedule III), together
with copies of all instruments effecting any such Transfer, and (B) evidence
reasonably satisfactory to Lender of Borrower’s continued compliance with
Sections 4.1.30, 4.1.35, 5.1.23, 5.2.9 and 10.25 hereof. In addition, if after
giving effect to any such Transfer, (1) more than forty-nine percent (49%) of
the direct or indirect interests in Borrower are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) of the direct or
indirect interest in Borrower as of the Closing Date, Borrower shall, no less
than ten (10) days prior to the effective date of any such Transfer, deliver to
Lender an Additional Insolvency Opinion acceptable to Lender, and (2) twenty
percent (20%) or more of the direct or indirect interests in Borrower are owned
by any Person and its Affiliates that owned less than twenty percent (20%) of
the direct or indirect interest in Borrower


76



--------------------------------------------------------------------------------





as of the Closing Date, Borrower shall, no less than ten (10) days prior to the
effective date of any such Transfer, deliver to Lender customary searches
(including without limitation credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) reasonably acceptable to Lender with respect to such
Person and its Affiliates.
Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION

Section 6.1    Insurance    . (a) Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and the Property providing at least the
following coverages:
(i)    comprehensive all risk “special form” insurance including loss caused by
any type of windstorm, windstorm related perils, “named storms,” or hail on the
Improvements and the Personal Property, including contingent liability from
Operation of Building Laws, Demolition Costs and Increased Cost of Construction
Endorsements, (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” which for purposes of this Agreement means actual replacement
value (exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions or to be written on a no co-insurance form; (C)
providing for no deductible in excess of 5% of Net Cash Flow of the Property for
all such insurance coverage; provided however with respect to windstorm and
earthquake coverage, providing for a deductible satisfactory to Lender in its
discretion; and (D) if any of the Improvements or the use of the Property shall
at any time constitute legal non-conforming structures or uses, coverage for
loss due to operation of law in an amount equal to the full Replacement Cost,
coverage for demolition costs and coverage for increased costs of construction.
In addition, Borrower shall obtain: (y) if any material portion of the
Improvements is currently or at any time in the future located in a federally
designated “special flood hazard area,” flood hazard insurance in an amount
equal to the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, plus excess flood
coverage in an amount equal to the “probable maximum loss” for the Improvements,
as determined by an engineer satisfactory to Lender, or such greater amount as
Lender shall require, and (z) earthquake insurance in amounts and in form and
substance satisfactory to Lender (but in any event, in an amount not less than
150% of the “probable maximum loss”) in the event the Property is located in an
area with a high degree of seismic activity and the “probable maximum loss” for
the Improvements, as determined by an engineer satisfactory to Lender, is 20% or
greater (based on a 475-year return period, an exposure period of 50 years and a
10% probability of exceedance), provided that the insurance pursuant to clauses
(y) and (z) hereof shall be on


77



--------------------------------------------------------------------------------





terms consistent with the comprehensive all risk insurance policy required under
this subsection (i);
(ii)    business income or rental loss insurance (A) with loss payable to
Lender; (B) covering all risks required to be covered by the insurance provided
for in subsection (i) above; (C) in an amount equal to one hundred percent
(100%) of the projected gross revenues from the operation of the Property (as
reduced to reflect expenses not incurred during a period of Restoration) for a
period of (1) not less than twelve (12) months from the date of casualty or loss
if the amount of the Loan is less than $35,000,000, or (2) not less than
eighteen (18) months from the date of casualty or loss if the amount of the Loan
is $35,000,000 or more; and (D) if the amount of the Loan is $50,000,000 or
more, containing an extended period of indemnity endorsement which provides that
after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of 180
days from the date that the Property is repaired or replaced and operations are
resumed, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period. The amount of such business income or rental
loss insurance shall be determined prior to the date hereof and at least once
each year thereafter based on Borrower’s reasonable estimate of the gross
revenues from the Property for the succeeding twelve (12) month period.
Notwithstanding the provisions of Section 2.7.1 hereof, all proceeds payable to
Lender pursuant to this subsection shall be held by Lender and shall be applied
to the obligations secured by the Loan Documents from time to time due and
payable hereunder and under the Note; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
obligations secured by the Loan Documents on the respective dates of payment
provided for in this Agreement and the other Loan Documents except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;
(iii)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance, otherwise known as Owner Contractor’s Protective
Liability, covering claims not covered by or under the terms or provisions of
the above mentioned commercial general liability insurance policy and (B) the
insurance provided for in subsection (i) above written in a so-called builder’s
risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to subsection (i) above, (3) including permission to
occupy the Property and (4) with an agreed amount endorsement waiving
co-insurance provisions;
(iv)    comprehensive boiler and machinery insurance, if steam boilers, other
pressure-fixed vessels, large air conditioning systems, elevators or other large
machinery are in operation, in amounts as shall be reasonably required by Lender
on terms consistent with the commercial property insurance policy required under
subsection (i) above;
(v)    commercial general liability insurance against claims for personal
injury, bodily injury, death, contractual damage or property damage occurring
upon, in or about


78



--------------------------------------------------------------------------------





the Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written contracts and (5) contractual liability
covering the indemnities contained in Article 9 of the Security Instrument to
the extent the same is available;
(vi)    automobile liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00;
(vii)    worker’s compensation and employee’s liability subject to the worker’s
compensation laws of the applicable state;
(viii)    umbrella and excess liability insurance in an amount not less than:
(A) $5,000,000.00 per occurrence if the amount of the Loan is less than
$35,000,000, or (B) $25,000,000.00 per occurrence, if the amount of the Loan is
$35,000,000 or more, on terms consistent with the commercial general liability
insurance policy required under subsection (v) above, including supplemental
coverage for employer liability and automobile liability, which umbrella
liability coverage shall apply in excess of the automobile liability coverage in
clause (vi) above;
(ix)    the insurance required under this Section 6.1(a) above shall cover
perils of terrorism and acts of terrorism and Borrower shall maintain insurance
for loss resulting from perils and acts of terrorism on terms (including
amounts) consistent with those required under Sections 6.1(a) above at all times
during the term of the Loan; and
(x)    upon sixty (60) days written notice, such other reasonable insurance,
including sinkhole or land subsidence insurance, and in such reasonable amounts
as Lender from time to time may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
the Property located in or around the region in which the Property is located.
(b)    All insurance provided for in Section 6.1(a) hereof, shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a rating of (A) if
the amount of the Loan is $35,000,000 or more, “A:VIII” or better in the current
Best’s Insurance Reports and a claims paying ability rating of “A-” or better by
S&P, and “A3” or better by Moody’s or (B) if the amount of the Loan is less than
$35,000,000, “A-:VIII” or better in the current Best’s Insurance Reports and a
claims paying ability rating of “A-” or better by S&P, and “A3” or better by
Moody’s. Notwithstanding the foregoing, any required earthquake insurance must
satisfy the requirements


79



--------------------------------------------------------------------------------





of subsection (A) hereof regardless of the amount of the Loan. The Policies
described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.
(c)    Any blanket insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a) hereof.
(d)    All Policies provided for or contemplated by Section 6.1(a) hereof,
except for the Policy referenced in Section 6.1(a)(vii) of this Agreement, shall
name Borrower as the insured and Lender as the additional insured, as its
interests may appear, and in the case of property damage, boiler and machinery,
flood and earthquake insurance, shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.
(e)    All Policies shall contain clauses or endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled (A) for nonpayment of a premium without
at least ten (10) days written notice to Lender and any other party named
therein as an additional insured, and (B) for any reason other than non payment
of a premium without at least thirty (30) days written notice to Lender and any
other party named therein as an additional insured;
(iii)    the issuers thereof shall give written notice to Lender if the Policy
has not been renewed thirty (30) days prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including the obtaining of such
insurance coverage as Lender in its discretion deems appropriate after three (3)
Business Days’ notice to Borrower if prior to the date upon which any such
coverage will lapse or at any time Lender deems necessary (regardless of prior
notice to Borrower) to avoid the lapse of any such coverage. All premiums
incurred by Lender in connection with such action or in obtaining such


80



--------------------------------------------------------------------------------





insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate.

Section 6.2    Casualty    . If the Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrower shall give
prompt written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property pursuant
to Section 6.4 hereof as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.4 hereof. Borrower
shall pay all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve the final
settlement, which approval shall not be unreasonably withheld or delayed) with
respect to any Casualty in which the Net Proceeds or the costs of completing the
Restoration are equal to or greater than the Availability Threshold and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

Section 6.3    Condemnation    . Borrower shall promptly give Lender notice of
the actual or threatened commencement of any proceeding for the Condemnation of
the Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any portion of the
Property is taken by a condemning authority, Borrower shall promptly commence
and diligently prosecute the Restoration of the Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt. Notwithstanding the
foregoing provisions of this Section 6.3, and Section 6.4 hereof, if the Loan or
any portion thereof is included in a REMIC Trust and, immediately following a
release of any portion of the Lien of the Security Instrument in connection with
a Condemnation (but taking into account any proposed Restoration on the
remaining portion of the Property), the Loan to Value Ratio is greater than 125%
(such value to be determined, in Lender’s sole discretion, by any commercially
reasonable method permitted to a REMIC Trust and, if the Property is a
hospitality property, determination of such value shall exclude personal
property and going concern value, if any), the principal balance of the Loan
must be paid down in an amount sufficient to satisfy the REMIC Requirements,
unless the Lender receives


81



--------------------------------------------------------------------------------





an opinion of counsel that if such amount is not paid, the Securitization will
not fail to maintain its status as a REMIC Trust and that the REMIC Trust will
not be subject to tax as a result of the related release of such portion of the
Lien of the Security Instrument. In connection with the foregoing, the Net
Proceeds shall not be available for Restoration and shall be used to pay down
the principal balance of the Loan to the extent set forth above.

Section 6.4    Restoration    . The following provisions shall apply in
connection with the Restoration of the Property:
(a)    If the Net Proceeds shall be less than the Availability Threshold and the
costs of completing the Restoration shall be less than the Availability
Threshold, the Net Proceeds shall be disbursed by Lender to Borrower upon
receipt, provided that all of the conditions set forth in Section 6.4(b)(i)
hereof are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.
(b)    If the Net Proceeds are equal to or greater than the Availability
Threshold or the costs of completing the Restoration are equal to or greater
than the Availability Threshold, Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 means: (i) the net amount
of all insurance proceeds received by Lender pursuant to Section 6.1(a)(i),
(iv), (ix) and (x) as a result of such damage or destruction, after deduction of
its reasonable costs and expenses (including reasonable counsel fees), if any,
in collecting same (“Insurance Proceeds”), or (ii) the net amount of the Award,
after deduction of its reasonable costs and expenses (including reasonable
counsel fees), if any, in collecting same (“Condemnation Proceeds”), whichever
the case may be.
(i)    The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
(A)    no Default or Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than the Rentable Space Percentage of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower and/or Tenant, as
applicable under the respective


82



--------------------------------------------------------------------------------





Lease, shall make all necessary repairs and restorations thereto at their sole
cost and expense. The term “Rentable Space Percentage” means (1) in the event
the Net Proceeds are Insurance Proceeds, a percentage amount equal to ninety
percent (90%) and (2) in the event the Net Proceeds are Condemnation Proceeds, a
percentage amount equal to ninety percent (90%);
(D)    Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;
(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2) the earliest date required for such completion under the terms of any Leases
or the Ground Lease, (3) such time as may be required under all applicable Legal
Requirements in order to repair and restore the Property to the condition it was
in immediately prior to such Casualty or to as nearly as possible the condition
it was in immediately prior to such Condemnation, as applicable, or (4) the
expiration of the insurance coverage referred to in Section 6.1(a)(ii) hereof;
(G)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(H)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the Improvements;
(J)    the Debt Service Coverage Ratio for the Property, after giving effect to
the Restoration, shall be equal to or greater than 1.25 to 1.0;
(K)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s approval; and


83



--------------------------------------------------------------------------------





(L)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s discretion to cover the cost of
the Restoration.
(ii)    The Net Proceeds shall be held by Lender in an Eligible Account and,
until disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents. The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Property which have not either been
fully bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.
(iii)    All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts under which
they have been engaged, shall be subject to prior review and approval by Lender
and the Casualty Consultant. All costs and expenses incurred by Lender in
connection with making the Net Proceeds available for the Restoration including
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
means an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender shall release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the


84



--------------------------------------------------------------------------------





Casualty Consultant certifies to Lender that the contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the Title Insurance Policy, and Lender
receives an endorsement to the Title Insurance Policy insuring the continued
priority of the lien of the Security Instrument and evidence of payment of any
premium payable for such endorsement. If required by Lender, the release of any
such portion of the Casualty Retainage shall be approved by the surety company,
if any, which has issued a payment or performance bond with respect to the
contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.
(vii)    Provided no continuing Event of Default shall then exist, after the
Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 6.4(b), and the receipt by
Lender of evidence satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, the excess, if any, of the Net
Proceeds (and the remaining balance, if any, of the Net Proceeds Deficiency)
deposited with Lender shall be (1) if a Cash Sweep Period then exists, deposited
in the Cash Management Account to be disbursed in accordance with this
Agreement, and (2) if no Cash Sweep Period then exists, disbursed to Borrower.
(c)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 6.4(b)(vii) hereof may be retained and applied by Lender toward the
payment of the Debt in accordance with Section 9(b) of the Note, whether or not
then due and payable in such order, priority and proportions as Lender in its
discretion shall deem proper, or, at the discretion of Lender, the same may be
paid, either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.
(d)    In the event of foreclosure of the Security Instrument, or other transfer
of title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all


85



--------------------------------------------------------------------------------





proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

ARTICLE VII - RESERVE FUNDS

Section 7.1    Intentionally Omitted.

Section 7.2    Tax and Insurance Escrow Fund    . Borrower shall pay to Lender
(a) on the Closing Date an initial deposit and (b) on each Payment Date
thereafter (i) one-twelfth (1/12) of the Taxes and Other Charges that Lender
estimates will be payable during the next ensuing twelve (12) months in order to
accumulate with Lender sufficient funds to pay all such Taxes and Other Charges
at least thirty (30) days prior to their respective due dates, and (ii)
one-twelfth (1/12) of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Escrow Fund”). Lender shall apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Security Instrument. In making
any payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. If the amount of the Tax and Insurance Escrow
Fund shall exceed the amounts due for Taxes, Other Charges and Insurance
Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax and Insurance Escrow Fund. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates set
forth in (a) and (b) above, Lender shall notify Borrower of such determination
and Borrower shall increase its monthly payments to Lender by the amount that
Lender estimates is sufficient to make up the deficiency at least thirty (30)
days prior to the due date of the Taxes and Other Charges or thirty (30) days
prior to expiration of the Policies, as the case may be.

Section 7.3    Replacements and Replacement Reserve    .

7.3.1    Replacement Reserve Fund    . Borrower shall pay to Lender (a) on the
Closing Date an initial deposit of $2,000,000.00 (the “Replacement Reserve
Initial Deposit”) and (b) on each Payment Date thereafter $20,511.00 (the
“Replacement Reserve Monthly Deposit”) which amounts are reasonably estimated by
Lender in its discretion to be due for replacements and repairs required to be
made to the Property during the calendar year (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Account.” Notwithstanding the preceding sentence, the amount of Replacement
Reserve Funds on deposit in the Replacement Reserve Account (excluding any
portion of the Replacement Reserve Initial Deposit held in the Replacement
Reserve Account at any time prior to Borrower’s completion of the replacement of
the roof of the building at the Property in


86



--------------------------------------------------------------------------------





accordance with the terms hereof (the “Roof Replacement”)) at any given time
shall not exceed $738,396.00 in the aggregate (the “Replacement Reserve Cap”)
and, accordingly, to the extent a Replacement Reserve Monthly Deposit would
result in the aggregate amount of Replacement Reserve Funds in the Replacement
Reserve Account to exceed the Replacement Reserve Cap, such Replacement Reserve
Monthly Deposit shall be decreased by an amount equal to such excess. Until the
Roof Replacement has been fully completed and paid for, the Reserve Initial
Deposit shall (1) only be disbursed by Lender in connection with the Roof
Replacement, and not for any other Replacements, and (2) not be included in
determining whether the Replacement Reserve Cap has been reached. Lender may
reassess its estimate of the amount necessary for the Replacement Reserve Fund
from time to time, and may increase the monthly amounts required to be deposited
into the Replacement Reserve Fund upon thirty (30) days’ notice to Borrower if
Lender determines in its discretion that an increase is necessary to maintain
the proper maintenance and operation of the Property.

7.3.2    Disbursements from Replacement Reserve Account    . (a) Lender shall
make disbursements from the Replacement Reserve Account to pay Borrower only for
the costs of the Replacements. Lender shall not be obligated to make
disbursements from the Replacement Reserve Account to reimburse Borrower for the
costs of routine maintenance to the Property, replacements of inventory or for
costs which are to be reimbursed from the Rollover Reserve Fund or Major Tenant
Rollover Reserve Fund.
(b)    Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon partial completion in the case of Replacements made
pursuant to Section 7.3.2(e) hereof) as determined by Lender. In no event shall
Lender be obligated to disburse funds from the Replacement Reserve Account if a
Default or an Event of Default exists.
(c)    Each request for disbursement from the Replacement Reserve Account shall
be in a form specified or approved by Lender and shall specify (i) the specific
Replacements for which the disbursement is requested, (ii) the quantity and
price of each item purchased, if the Replacement includes the purchase or
replacement of specific items, (iii) the price of all materials (grouped by type
or category) used in any Replacement other than the purchase or replacement of
specific items, and (iv) the cost of all contracted labor or other services
applicable to each Replacement for which such request for disbursement is made.
With each request Borrower shall certify that all Replacements have been made in
accordance with all applicable Legal Requirements of any Governmental Authority
having jurisdiction over the Property. Each request for disbursement shall
include copies of invoices for all items or materials purchased and all
contracted labor or services provided and, unless Lender has agreed to issue
joint checks as described below in connection with a particular Replacement,
each request shall include evidence satisfactory to Lender of payment of all
such amounts. Except as provided in Section 7.3.2(e) hereof, each request for
disbursement from the Replacement Reserve Account shall be made only after
completion of the Replacement for which disbursement is requested. Borrower
shall provide Lender evidence of completion of the subject Replacement
satisfactory to Lender in its reasonable judgment.


87



--------------------------------------------------------------------------------





(d)    Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested prior to submitting such request
for disbursement from the Replacement Reserve Account or, at the request of
Borrower, Lender shall issue joint checks, payable to Borrower and the
contractor, supplier, materialman, mechanic, subcontractor or other party to
whom payment is due in connection with a Replacement. In the case of payments
made by joint check, Lender may require a waiver of lien from each Person
receiving payment prior to Lender’s disbursement from the Replacement Reserve
Account. In addition, as a condition to any disbursement, Lender may require
Borrower to obtain lien waivers from each contractor, supplier, materialman,
mechanic or subcontractor who receives payment in an amount equal to or greater
than $25,000.00 for completion of its work or delivery of its materials. Any
lien waiver delivered hereunder shall conform to the requirements of applicable
law and shall cover all work performed and materials supplied (including
equipment and fixtures) for the Property by that contractor, supplier,
subcontractor, mechanic or materialman through the date covered by the current
reimbursement request (or, if payment to such contractor, supplier,
subcontractor, mechanic or materialmen is to be made by a joint check, the
release of lien shall be effective through the date covered by the previous
release of funds request).
(e)    If (i) the cost of a Replacement exceeds $25,000.00, (ii) the contractor
performing such Replacement requires periodic payments pursuant to terms of a
written contract, and (iii) Lender has approved in writing in advance such
periodic payments, a request for reimbursement from the Replacement Reserve
Account may be made after completion of a portion of the work under such
contract, provided (A) such contract requires payment upon completion of such
portion of the work, (B) the materials for which the request is made are on site
at the Property and are properly secured or have been installed in the Property,
(C) all other conditions in this Agreement for disbursement have been satisfied,
(D) funds remaining in the Replacement Reserve Account are, in Lender’s
judgment, sufficient to complete such Replacement and other Replacements when
required, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.
(f)    Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any calendar month and (except in
connection with the final disbursement) the total cost of all Replacements in
any request shall not be less than $25,000.00.

7.3.3    Performance of Replacements    . (a) Borrower shall make Replacements
when required in order to keep the Property in condition and repair consistent
with other comparable properties in the same market segment in the metropolitan
area in which the Property is located, and to keep the Property or any portion
thereof from deteriorating. Borrower shall complete all Replacements in a good
and workmanlike manner as soon as practicable following the commencement of
making each such Replacement.
(b)    Lender reserves the right, at its option, to approve all contracts or
work orders with materialmen, mechanics, suppliers, subcontractors, contractors
or other parties providing labor or materials in connection with the
Replacements. Upon Lender’s request, Borrower shall assign any contract or
subcontract to Lender.


88



--------------------------------------------------------------------------------





(c)    In the event Lender determines in its discretion that any Replacement is
not being performed in a workmanlike or timely manner or that any Replacement
has not been completed in a workmanlike or timely manner, Lender shall have the
option to withhold disbursement for such unsatisfactory Replacement and to
proceed under existing contracts or to contract with third parties to complete
such Replacement and to apply the Replacement Reserve Fund toward the labor and
materials necessary to complete such Replacement, without providing any prior
notice to Borrower and to exercise any and all other remedies available to
Lender upon an Event of Default hereunder.
(d)    In order to facilitate Lender’s completion or making of such Replacements
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property and perform any and all work and labor necessary to complete
or make such Replacements and/or employ watchmen to protect the Property from
damage. All sums so expended by Lender, to the extent not from the Replacement
Reserve Fund, shall be deemed to have been advanced under the Loan to Borrower
and secured by the Security Instrument. For this purpose Borrower constitutes
and appoints Lender its true and lawful attorney in fact with full power of
substitution to complete or undertake such Replacements in the name of Borrower.
Such power of attorney shall be deemed to be a power coupled with an interest
and cannot be revoked. Borrower empowers said attorney in fact as follows: (i)
to use any funds in the Replacement Reserve Account for the purpose of making or
completing such Replacements; (ii) to make such additions, changes and
corrections to such Replacements as shall be necessary or desirable to complete
such Replacements; (iii) to employ such contractors, subcontractors, agents,
architects and inspectors as shall be required for such purposes; (iv) to pay,
settle or compromise all existing bills and claims which are or may become Liens
against the Property, or as may be necessary or desirable for the completion of
such Replacements, or for clearance of title; (v) to execute all applications
and certificates in the name of Borrower which may be required by any of the
contract documents; (vi) to prosecute and defend all actions or proceedings in
connection with the Property or the rehabilitation and repair of the Property;
and (vii) to do any and every act which Borrower might do in its own behalf to
fulfill the terms of this Agreement.
(e)    Nothing in this Section 7.3.3 shall: (i) make Lender responsible for
making or completing any Replacements; (ii) require Lender to expend funds in
addition to the Replacement Reserve Fund to make or complete any Replacement;
(iii) obligate Lender to proceed with any Replacements; or (iv) obligate Lender
to demand from Borrower additional sums to make or complete any Replacement.
(f)    Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect, or inspector) or third parties making
Replacements pursuant to this Section 7.3.3 to enter onto the Property during
normal business hours (subject to the rights of Tenants under their Leases) to
inspect the progress of any Replacements and all materials being used in
connection therewith, to examine all plans and shop drawings relating to such
Replacements which are or may be kept at the Property, and to complete any
Replacements made pursuant to this Section 7.3.3. Borrower shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 7.3.3(f) or the completion of Replacements
pursuant to this Section 7.3.3.


89



--------------------------------------------------------------------------------





(g)    Lender may require an inspection of the Property at Borrower’s expense
prior to making a monthly disbursement from the Replacement Reserve Account in
order to verify completion of the Replacements for which reimbursement is
sought. Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and/or may require a copy
of a certificate of completion by an independent qualified professional
acceptable to Lender prior to the disbursement of any amounts from the
Replacement Reserve Account. Borrower shall pay the expense of the inspection as
required hereunder, whether such inspection is conducted by Lender or by an
independent qualified professional.
(h)    The Replacements and all materials, equipment, fixtures, or any other
item comprising a part of any Replacement shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialmen’s or
other liens (except for those Liens existing on the date of this Agreement which
have been approved in writing by Lender).
(i)    Before each disbursement from the Replacement Reserve Account, Lender may
require Borrower to provide Lender with a search of title to the Property
effective to the date of the disbursement, which search shows that no mechanic’s
or materialmen’s liens or other liens of any nature have been placed against the
Property since the date of recordation of the related Security Instrument and
that title to the Property is free and clear of all Liens (other than the lien
of the related Security Instrument and any other Liens previously approved in
writing by Lender, if any).
(j)    All Replacements shall comply with all applicable Legal Requirements of
all Governmental Authorities having jurisdiction over the Property and
applicable insurance requirements including applicable building codes, special
use permits, environmental regulations, and requirements of insurance
underwriters.
(k)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection with a particular Replacement. All
such policies shall be in form and amount reasonably satisfactory to Lender. All
such policies which can be endorsed with standard mortgagee clauses making loss
payable to Lender or its assigns shall be so endorsed. Certified copies of such
policies shall be delivered to Lender.

7.3.4    Failure to Make Replacements    . (a) It shall be an Event of Default
under this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after notice
from Lender. Upon the occurrence of such an Event of Default, Lender may use the
Replacement Reserve Fund (or any portion thereof) for any purpose, including
completion of the Replacements as provided in Section 7.3.3, or for any other
repair or replacement to the Property or toward payment of the Debt in such
order, proportion and priority as Lender may determine in its discretion.
Lender’s right to withdraw and apply the Replacement Reserve Fund shall be in
addition to all other rights and remedies provided to Lender under this
Agreement and the other Loan Documents.


90



--------------------------------------------------------------------------------





(b)    Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Replacement Reserve Fund on account of an Event of Default to
payment of the Debt or in any specific order or priority.

7.3.5    Balance in the Replacement Reserve Account    . The insufficiency of
any balance in the Replacement Reserve Account shall not relieve Borrower from
its obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4    Rollover Reserve    .

7.4.1    Deposits to Rollover Reserve Fund    . Borrower shall pay to Lender (a)
on the Closing Date an initial deposit of $2,000,000.00 and (b) on each Payment
Date thereafter $61,534.00 (the “Rollover Reserve Monthly Deposit”), which
amounts shall be deposited with and held by Lender for tenant improvement and
leasing commission obligations incurred following the date hereof. Amounts so
deposited shall hereinafter be referred to as the “Rollover Reserve Fund” and
the account to which such amounts are held shall hereinafter be referred to as
the “Rollover Reserve Account.” Borrower shall also pay to Lender, for deposit
into the Rollover Reserve Account, all fees and other payments made to Borrower
in connection with or relating to the rejection, buy-out, termination, surrender
or cancellation of any Lease. Notwithstanding the aforementioned, the aggregate
amount of the Rollover Reserve Fund shall not exceed $3,692,040.00 in the
aggregate (the “Rollover Reserve Cap”) on any Payment Date (after giving effect
to the payment of the Rollover Reserve Monthly Deposit) and accordingly, to the
extent a Rollover Reserve Monthly Deposit would result in the aggregate amount
of Rollover Reserve Funds in the Rollover Reserve Account to exceed the Rollover
Reserve Cap, such Rollover Reserve Monthly Deposit shall be decreased by an
amount equal to such excess.

7.4.2    Withdrawal of Rollover Reserve Funds    . Provided no Default or an
Event of Default hereunder exists, Lender shall make disbursements from the
Rollover Escrow Fund for tenant improvement and leasing commission obligations
incurred by Borrower. All such expenses shall be approved by Lender in its
discretion. Lender shall make disbursements as requested by Borrower on a
monthly basis in increments of no less than $5,000.00 upon delivery by Borrower
of Lender’s standard form of draw request accompanied by copies of paid invoices
for the amounts requested and, if required by Lender, lien waivers and releases
from all parties furnishing materials or services in connection with the
requested payment. Lender may require an inspection of the Property at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of improvements for which reimbursement is sought.

Section 7.5    Excess Cash Flow Reserve Fund    .

7.5.1    Deposits to Excess Cash Flow Reserve Account    . During a Cash Sweep
Period caused by either (i) a DSCR Trigger Event or (ii) Major Tenant Trigger
Event if the Major Tenant Reserve Threshold has been achieved, Borrower shall
deposit with Lender all Excess Cash Flow in the Cash Management Account, which
shall be held by Lender as additional security for the Loan and amounts so held
shall be hereinafter referred to as the “Excess Cash Flow Reserve Fund” and the
account to which such amounts are held shall hereinafter be referred to as the
“Excess Cash Flow Reserve Account.”


91



--------------------------------------------------------------------------------






7.5.2    Release of Excess Cash Flow Reserve Funds    . Upon the occurrence of a
Cash Sweep Event Cure, so long as no Event of Default or other uncured Cash
Sweep Event then exists, all Excess Cash Flow Reserve Funds shall be deposited
into the Cash Management Account to be disbursed to Borrower in accordance with
the Cash Management Agreement. Any Excess Cash Flow Reserve Funds remaining
after the Debt has been paid or defeased in full shall be paid to Borrower.

Section 7.6    Reserve Funds, Generally    . (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
(b)    Upon the occurrence of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its discretion.
(c)    The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account in Permitted Investments as directed by Lender or Lender’s Servicer.
Unless expressly provided for in this Article VII, all interest on a Reserve
Fund shall not be added to or become a part thereof and shall be the sole
property of and shall be paid to Lender. Borrower shall be responsible for
payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.
(d)    Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in any Reserve
Fund or the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(e)    Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall indemnify
Lender and Servicer and hold Lender and Servicer harmless from and against any
and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.
(f)    The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.


92



--------------------------------------------------------------------------------





(g)    Any amount remaining in the Reserve Funds after the Debt has been paid in
full or defeased in full shall be returned to Borrower.

Section 7.7     Major Tenant Rollover Reserve    .

7.7.1    Deposits to Major Tenant Rollover Reserve Fund    . During a Cash Sweep
Period caused by a Major Tenant Trigger Event, Borrower shall deposit with
Lender all Excess Cash Flow, which amounts shall be deposited with and held by
Lender for tenant improvement and leasing commission obligations incurred
following the date hereof in connection with the leasing of any or all of the
Major Tenant Premises. Amounts so deposited shall hereinafter be referred to as
the “Major Tenant Rollover Reserve Fund” and the account to which such amounts
are held shall hereinafter be referred to as the “Major Tenant Rollover Reserve
Account”. Borrower shall also pay to Lender, for deposit into the Major Tenant
Rollover Reserve Account, all fees and other payments made to Borrower in
connection with or relating to the rejection, buy-out, termination, surrender or
cancellation of any Major Tenant Lease. Notwithstanding the aforementioned,
during any Cash Sweep Period caused solely by a Major Tenant Trigger Event –
Lease Expiration when the aggregate amount of Major Tenant Rollover Reserve
Funds in the Major Tenant Rollover Reserve Account equals or exceeds the then
applicable Major Tenant Reserve Threshold, any Excess Cash Flow shall be
deposited into the Excess Cash Flow Reserve Account (and not the Major Tenant
Rollover Reserve Account).

7.7.2    Withdrawal of Major Tenant Rollover Reserve Fund    . Provided no Event
of Default hereunder exists and is then continuing, Lender shall make
disbursements from the Major Tenant Rollover Reserve Fund for tenant improvement
and leasing commission obligations incurred by Borrower incurred in connection
with the leasing of any or all of the Major Tenant Premises. All such expenses
shall be approved by Lender in its discretion. Lender shall make disbursements
as requested by Borrower on a monthly basis in increments of no less than
$5,000.00 upon delivery by Borrower of Lender’s standard form of draw request
accompanied by copies of paid invoices for the amounts requested and, if
required by Lender, lien waivers and releases from all parties furnishing
materials or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making any
disbursement in order to verify completion of improvements for which
reimbursement is sought.

Section 7.8    Rent Concession Reserve Fund    

7.8.1     Rent Concession Reserve Deposit    . Borrower shall pay to Lender on
the Closing Date a deposit of $935,390.00, the aggregate amount of rent
abatement/rent concession owed by Borrower to Digital Realty with respect to its
Lease (the “Rent Concession Reserve Deposit”), which amount shall be held by
Lender as additional security for the Loan. Amounts so held shall be hereinafter
referred to as the “Rent Concession Reserve Fund” and the account in which such
amounts are held shall hereinafter be referred to as the “Rent Concession
Reserve Account”.

7.8.2     Release of Rent Concession Reserve Funds    . Provided no Default or
Event of Default then exists, on each Payment Date Lender shall disburse from
the Rent Concession Reserve Fund the amounts specified as payable on such
Payment Date below. Within thirty (30) days following the last of such
disbursements, Borrower shall deliver to Lender evidence, in form


93



--------------------------------------------------------------------------------





and substance satisfactory to Lender (including a tenant estoppel), confirming
that Digital Realty has begun paying full, unabated rent pursuant to its Lease
of space at the Property in existence as of the closing of the Loan. On each
Payment Date from and including July 1, 2017 through and including December 1,
2017, Lender shall disburse $61,433.00. On each Payment Date from and including
January 1, 2018 through and including August 1, 2018, Lender shall disburse
$62,977.00. On the September 1, 2018 Payment Date, Lender shall disburse the
full remaining amount of the Rent Concession Reserve Funds.

ARTICLE VIII - DEFAULTS

Section 8.1    Event of Default    . (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(i)    if any portion of the Debt is not paid when due;
(ii)    if any of the Taxes or Other Charges are not paid when the same are due
and payable;
(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request;
(iv)    if Borrower Transfers or otherwise encumbers any portion of the Property
without Lender’s prior written consent in violation of the provisions of this
Agreement and Article 6 of the Security Instrument;
(v)    if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;
(vi)    if Borrower shall make an assignment for the benefit of creditors;
(vii)    if (A) Borrower, Guarantor or any other guarantor or indemnitor under
any guarantee issued in connection with the Loan shall commence any case,
proceeding or other action (I) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (II) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Borrower, Guarantor or any other guarantor or indemnitor
shall make a general assignment for the benefit of its creditors; or (B) there
shall be commenced against Borrower, Guarantor or any other guarantor or
indemnitor any case, proceeding or other action of a nature referred to in
clause (A) above that is not dismissed within thirty (30) days of filing; or
(C) there shall be commenced against the Borrower, Guarantor or any other
guarantor or indemnitor any case, proceeding or other


94



--------------------------------------------------------------------------------





action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets; or (D) the
Borrower, Guarantor or any other guarantor or indemnitor shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (A), (B), or (C) above; or (E) the
Borrower, Guarantor or any other guarantor or indemnitor shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due;
(viii)    if Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;
(ix)     if Borrower breaches any covenant contained in Section 4.1.30 hereof or
any negative covenant contained in Section 5.2 hereof;
(x)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xi)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
(xii)    if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);
(xiii)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after notice to Borrower from Lender;
(xiv)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xiii) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if Lender determines that such non monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed
sixty (60) days;


95



--------------------------------------------------------------------------------





(xv)    if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such default, event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt;
(xvi)    Borrower shall be in default under any other deed of trust, mortgage or
security agreement covering any part of the Property whether it be superior or
junior in priority to the Security Instrument (it not being implied by this
clause that any such encumbrance will be permitted);
(xvii)    if (A) a breach or default by Borrower under any condition or
obligation contained in the Ground Lease is not cured within any applicable cure
period provided therein, (B) there occurs any event or condition that gives
Ground Lessor a right to terminate or cancel the Ground Lease, or (C) the Ground
Lease Property shall be surrendered or the Ground Lease shall be terminated or
cancelled for any reason or under any circumstances whatsoever, or (D) any of
the terms, covenants or conditions of the Ground Lease shall be modified,
changed, supplemented, altered, or amended without Lender’s prior written
consent; or
(xviii)    Borrower shall default in its obligations under Section 2.7.4 hereof.
(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and the Property, including
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and any or all of the Property, including all rights or
remedies available at law or in equity; and upon any Event of Default described
in clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

Section 8.2    Remedies    . (a) Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any part of the Property. Any such actions
taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth


96



--------------------------------------------------------------------------------





herein or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing (i) Lender
is not subject to any “one action” or “election of remedies” law or rule, and
(ii) all liens and other rights, remedies or privileges provided to Lender shall
remain in full force and effect until Lender has exhausted all of its remedies
against the Property and the Security Instrument has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.
(b)    With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its discretion in respect of the Debt. In addition, Lender shall have the right
from time to time to partially foreclose the Security Instrument in any manner
and for any amounts secured by the Security Instrument then due and payable as
determined by Lender in its discretion including the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or (ii) in
the event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument to secure payment of sums secured by the
Security Instrument and not previously recovered.
(c)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.
(d)    As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.


97



--------------------------------------------------------------------------------






Section 8.3    Remedies Cumulative; Waivers    . The rights, powers and remedies
of Lender under this Agreement shall be cumulative and not exclusive of any
other right, power or remedy which Lender may have against Borrower pursuant to
this Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s discretion. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

ARTICLE IX - SPECIAL PROVISIONS

Section 9.1    Securitization    .

9.1.1    Sale of Notes and Securitization    . (a) Borrower acknowledges and
agrees that Lender may sell all or any portion of the Loan and the Loan
Documents, or issue one or more participations therein, or consummate one or
more private or public securitizations of rated single- or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
all or any portion of the Loan and the Loan Documents or a pool of assets that
include the Loan and the Loan Documents (such sales, participations or
securitizations, collectively, a “Securitization”).
(b)    At the request of Lender, and to the extent not already required to be
provided by or on behalf of Borrower under this Agreement, Borrower shall use
reasonable efforts to provide information not in the possession of Lender or
which may be reasonably required by Lender or take other actions reasonably
required by Lender, in each case in order to satisfy the market standards to
which Lender customarily adheres and/or which may be reasonably required by
prospective investors or the Rating Agencies in connection with any such
Securitization. Lender shall have the right to provide to prospective investors
and the Rating Agencies any information in its possession, including financial
statements relating to Borrower, Guarantor, if any, the Property and any Tenant
of the Improvements. Borrower acknowledges that certain information regarding
the Loan and the parties thereto and the Property may be included in a private
placement memorandum, prospectus or other disclosure documents. Borrower agrees
that each of Borrower, Guarantor and their respective officers and
representatives, shall, at Lender’s request, cooperate with Lender’s efforts to
arrange for a Securitization in accordance with the market standards to which
Lender customarily adheres and/or which may be required by prospective investors
or the Rating Agencies in connection with any such Securitization. Borrower, and
Guarantor agree to review, at Lender’s request in connection with the
Securitization, the Disclosure Documents as such Disclosure Documents relate to
Borrower, Principal, Guarantor, the Property and the Loan, including, the
sections entitled “Risk Factors,” “Special Considerations,” “Description of the
Security Instrument,” “Description of the Mortgage Loan and Mortgaged Property,”
“The Manager,” “The Borrower,” and “Certain Legal Aspects of the Mortgage Loan,”
and shall confirm that the factual statements and representations contained in
such sections and such other information in the Disclosure Documents (to the
extent such information relates to, or is based on, or includes any information
regarding the Property,


98



--------------------------------------------------------------------------------





Borrower, Guarantor, Manager or the Loan) do not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.
(c)    Borrower agrees to make upon Lender’s written request, without
limitation, all structural or other changes to the Loan (including delivery of
one or more new component notes to replace the original note or modify the
original note to reflect multiple components of the Loan and such new notes or
modified note may have different interest rates and amortization schedules),
modifications to any documents evidencing or securing the Loan, creation of one
or more mezzanine loans (including amending Borrower’s organizational structure
to provide for one or more mezzanine borrowers), delivery of opinions of counsel
acceptable to the Rating Agencies or potential investors and addressing such
matters as the Rating Agencies or potential investors may require; provided,
however, that in creating such new notes or modified notes or mezzanine notes
Borrower shall not be required to modify (i) the initial weighted average
interest rate payable under the Note, (ii) the stated maturity of the Note,
(iii) the aggregate amortization of principal of the Note, (iv) any other
material economic term of the Loan, or (v) decrease the time periods during
which Borrower is permitted to perform its obligations under the Loan Documents.
In connection with the foregoing, Borrower covenants and agrees to modify the
Cash Management Agreement to reflect the newly created components or mezzanine
loans.
(d)    If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any financial statements, or financial, statistical or operating
information, as Lender shall determine to be required pursuant to Regulation AB
under the Securities Act of 1933, as amended, or the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or any amendment, modification or
replacement thereto or other legal requirements in connection with any private
placement memorandum, prospectus or other disclosure documents or any filing
pursuant to the Exchange Act in connection with the Securitization or as shall
otherwise be reasonably requested by Lender.
(e)    Borrower hereby appoints Lender its attorney-in-fact with full power of
substitution (which appointment shall be deemed to be coupled with an interest
and to be irrevocable until the Loan is paid and the Security Instrument is
discharged of record, with Borrower hereby ratifying all that its said attorney
shall do by virtue thereof) to execute and deliver all documents and do all
other acts and things necessary or desirable to effect any Securitization
authorized hereunder; provided, however, that unless an Event of Default exists,
Lender shall not execute or deliver any such documents or do any such acts or
things under such power until five (5) days after written notice has been given
to Borrower by Lender of Lender’s intent to exercise its rights under such
power. Borrower’s failure to deliver any document or to take any other action
Borrower is obligated to take hereunder with respect to any Securitization for a
period of ten (10) Business Days after such notice by Lender shall, at Lender’s
option, constitute an Event of Default hereunder.

9.1.2    Securitization Costs    . All reasonable third party costs and expenses
incurred by Borrower and Guarantor in connection with Borrower’s compliance with
this Section 9.1 (including the fees and expenses of the Rating Agencies) shall
be paid or reimbursed by Borrower.


99



--------------------------------------------------------------------------------






Section 9.2    Right To Release Information    . Following the occurrence of any
Event of Default, Lender may forward to any broker, prospective purchaser of the
Property or the Loan, or other person or entity all documents and information
which Lender now has or may hereafter acquire relating to the Debt, Borrower,
any Guarantor, any indemnitor, the Property and any other matter in connection
with the Loan, whether furnished by Borrower, any Guarantor, any indemnitor or
otherwise, as Lender determines necessary or desirable. Borrower irrevocably
waives any and all rights it may have to limit or prevent such disclosure,
including any right of privacy or any claims arising therefrom.

Section 9.3    Exculpation    . (a) Subject to the qualifications below, Lender
shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in the Note, this Agreement, the Security
Instrument or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Note, this Agreement, the Security Instrument and the other Loan
Documents, or in the Property, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Security Instrument and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Security Instrument or the other Loan Documents. The provisions of this Section
shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by any of the Loan Documents; (ii) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Security Instrument; (iii) affect the validity or
enforceability of any guaranty, indemnity or similar agreement or undertaking
made in connection with the Loan or any of the rights and remedies of Lender
thereunder; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of any assignment of leases contained in
the Security Instrument and any other Loan Documents; or (vi) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower in
order to fully realize the security granted by the Security Instrument or to
commence any other appropriate action or proceeding in order for Lender to
exercise its remedies against the Property.
(b)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any loss, cost, expense,
damage, claim or other obligation (including reasonable attorneys' fees and
court costs) incurred or suffered by Lender arising out of or in connection with
the following:
(i)    fraud or willful misrepresentation by Borrower or any of its affiliates
or Guarantor or any agent, employee or other person with actual or apparent
authority to make statements or representations on behalf of Borrower, any
affiliate of Borrower or Guarantor in connection with the Loan (“apparent
authority” meaning such authority as the principal


100



--------------------------------------------------------------------------------





knowingly or negligently permits the agent to assume, or which he holds the
agent out as possessing);
(ii)    the gross negligence or willful misconduct of Borrower or Guarantor, or
any affiliate, agent, or employee of the foregoing;
(iii)    material physical waste of the Property;
(iv)    the removal or disposal of any portion of the Property in violation of
the terms of the Loan Documents;
(v)    the misapplication, misappropriation, or conversion by Borrower, any of
its affiliates or Guarantor of (A) any Insurance Proceeds paid by reason of any
loss, damage or destruction to the Property, (B) any Awards received in
connection with a Condemnation of all or a portion of the Property, (C) any
Rents or other Property income or collateral proceeds, or (D) any Rents paid
more than one month in advance (including security deposits);
(vi)    following the occurrence of an Event of Default, the failure to either
apply rents or other Property income, whether collected before or after such
Event of Default, to the ordinary, customary, and necessary expenses of
operating the Property or, upon demand, to deliver such rents or other Property
income to Lender;
(vii)    failure to maintain insurance or to pay taxes and assessments, or to
pay charges for labor or materials or other charges or judgments that can create
Liens on any portion of the Property (unless Lender is escrowing funds therefor
and fails to make such payments or has taken possession of the Property
following an Event of Default, has received all Rents from the Property
applicable to the period for which such insurance, taxes or other items are due,
and thereafter fails to make such payments);
(viii)    any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;
(ix)    the breach of the representation by Borrower that on the Closing Date,
the Property and all Improvements at the Property were in material compliance
with applicable laws; or
(x)    any failure by Borrower to comply with any of the representations,
warranties or covenants set forth in Sections 4.1.37 or 5.1.19 hereof; or
(xi)    any failure by Borrower to cooperate with Lender in instituting the cash
management system provided for in the Loan Documents, including, without
limitation, setting up the Cash Management Account as and when required pursuant
to this Agreement.


101



--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the other Loan Documents,
(i)    Borrower and any general partner of Borrower shall be personally liable
for the Debt if (A) Borrower fails to obtain Lender’s prior written consent to
any Transfer as required by this Agreement or the Security Instrument; (B)
Borrower fails to obtain Lender’s prior written consent to any Indebtedness or
voluntary Lien encumbering the Property; (C) Borrower shall at any time
hereafter make an assignment for the benefit of its creditors; (D) Borrower
fails to permit on-site inspections of the Property, fails to maintain its
status as a Special Purpose Entity or comply with any representation, warranty
or covenant set forth in Section 4.1.30 hereof or fails to appoint a new
property manager upon the request of Lender as permitted under this Agreement,
each as required by, and in accordance with, the terms and provisions of this
Agreement or the Security Instrument; (E) Borrower admits, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (F) Borrower fails to make the first full monthly payment of principal and
interest on or before the first Payment Date; (G) Borrower files, consents to,
or acquiesces in a petition for bankruptcy, insolvency, dissolution or
liquidation under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or there is a filing of an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law in which Borrower or Guarantor colludes with, or otherwise
assists any party in connection with such filing, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower
from any party; or (H) the Property or any part thereof shall at any time
hereafter become property of the estate or an asset in (1) a voluntary
bankruptcy, insolvency, receivership, liquidation, winding up, or other similar
type of proceeding, or (2) an involuntary bankruptcy or insolvency proceeding
(other than one filed by Lender) that is not dismissed within sixty (60) days of
filing.
(d)    Nothing herein shall be deemed to constitute a waiver by Lender of any
right Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code to file a claim for the full amount of the Debt
or to require that all collateral shall continue to secure all of the Debt.

Section 9.4    Matters Concerning Manager    . If (a) an Event of Default
hereunder has occurred and remains uncured, (b) Manager shall become subject to
a Bankruptcy Action, (c) a default occurs under the Management Agreement, or (d)
a DSCR Trigger Event occurs, Borrower shall, at the request of Lender, terminate
the Management Agreement and replace the Manager with a Qualified Manager
pursuant to a Replacement Management Agreement.

Section 9.5    Servicer    . At the option of Lender, the Loan may be serviced
by a master servicer, primary servicer, special servicer or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender


102



--------------------------------------------------------------------------------





and Servicer. Borrower shall be responsible for any set up fees or any other
initial costs relating to or arising under the Servicing Agreement, but Borrower
shall not be responsible for payment of the regular monthly master servicing fee
or trustee fee due to Servicer under the Servicing Agreement or any fees or
expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for the following costs and expenses payable by Lender to Servicer as a
result of the Loan becoming specially serviced: (i) any liquidation fees that
are due and payable to Servicer under the Servicing Agreement in connection with
the exercise of any or all remedies permitted under this Agreement, (ii) any
workout fees and special servicing fees that are due and payable to Servicer
under the Servicing Agreement, which fees may be due and payable under the
Servicing Agreement on a periodic or continuing basis, and which may be payable
to a special servicer, in an amount as great as one percent of the outstanding
principal balance of the Loan, upon return of the Loan by the special servicer
to the master servicer, and (iii) the costs of all amounts owed to any
third-party contractor in connection with the Servicer obtaining any third-party
report, including any property inspections or appraisals of the Properties (or
any updates to any existing inspection or appraisal) that Servicer determines to
obtain or may be required to obtain (other than the cost of regular annual
inspections required to be borne by Servicer under the Servicing Agreement).

ARTICLE X - MISCELLANEOUS

Section 10.1    Survival    . This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2    Lender’s Discretion    . Whenever pursuant to this Agreement,
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory shall (except as is otherwise specifically
herein provided) be in the sole and absolute discretion of Lender and shall be
final and conclusive.

Section 10.3    Governing Law    .
(a)    LENDER HAS OFFICES IN THE STATE OF NEW YORK AND THE PROCEEDS OF THE LOAN
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK (“GOVERNING
STATE”), WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE


103



--------------------------------------------------------------------------------





OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN
AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS (“ACTION”) MAY
AT LENDER’S OPTION BE INSTITUTED IN (AND IF ANY ACTION IS ORIGINALLY BROUGHT IN
ANOTHER VENUE, THE ACTION SHALL AT THE ELECTION OF LENDER BE TRANSFERRED TO) ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR FORUM NON
CONVENIENS OF ANY SUCH ACTION, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY ACTION. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
Corporation Service Company
1180 Avenue of the Americas, Suite 210
New York, NY 10036-8401
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT
AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT


104



--------------------------------------------------------------------------------





EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH ACTION IN THE STATE OF
NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4    Modification, Waiver in Writing    . No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

Section 10.5    Delay Not a Waiver    . Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.

Section 10.6    Notices    . All notices, consents, approvals and requests
required or permitted hereunder or under any other Loan Document shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(with answer back acknowledged) and with a second copy to be sent to the
intended recipient by any other means permitted under this Section, addressed as
follows (or at such other address and Person as shall be designated from time to
time by any party hereto, as the case may be, in a written notice to the other
parties hereto in the manner provided for in this Section):


105



--------------------------------------------------------------------------------





If to Lender:
KeyBank National Association

11501 Outlook, Suite 300
Overland Park, Kansas 66211
Facsimile No.: 877-379-1625
Attention: Loan Servicing


with a copy to:
Dan Flanigan

POLSINELLI
900 West 48th Place, Suite 900
Kansas City, Missouri 64112
Facsimile No.: 816-753-1536


If to Borrower:
DCII-250 Williams Street NW, LLC

4890 W. Kennedy Boulevard, Suite 650
Tampa, Florida 33609
Attention: Lisa Drummond
Facsimile No.: 813-287-0397


with a copy to:
GrayRobinson, P.A.

401 East Jackson Street, Suite 2700
Tampa, Florida 33602
Attention: Stephen Kussner
Facsimile No.: 813-273-5145


A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

Section 10.7    Trial by Jury    . TO THE FULLEST EXTENT NOW OR HEREAFTER
PERMITTED BY APPLICABLE LAW, BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8    Headings    . The Article or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.


106



--------------------------------------------------------------------------------






Section 10.9    Severability    . Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10    Preferences    . Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11    Waiver of Notice    . Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice. Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

Section 10.12    Remedies of Borrower    . If a claim or adjudication is made
that Lender or its agents have acted unreasonably or unreasonably delayed acting
in any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents shall be liable for
any monetary damages, and Borrower’s sole remedies shall be limited to
commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13    Expenses; Indemnity    . (a) Borrower covenants and agrees to
pay or, if Borrower fails to pay, to reimburse, Lender upon receipt of written
notice from Lender for all costs and expenses (including attorneys’ fees and
expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including any opinions requested by Lender as to any legal matters arising
under this Agreement or the other Loan Documents with respect to the Property);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation,


107



--------------------------------------------------------------------------------





execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Lender; (v) securing Borrower’s compliance
with any requests made pursuant to the provisions of this Agreement; (vi) the
filing and recording fees and expenses, title insurance and fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Lien in favor of Lender
pursuant to this Agreement and the other Loan Documents; (vii) enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the other Loan Documents, the
Property, or any other security given for the Loan; and (viii) enforcing any
obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Property (including
any fees incurred by Servicer in connection with the transfer of the Loan to a
special servicer prior to a Default or Event of Default) or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Clearing Account or Cash Management Account, as applicable.
(b)    Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Party shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Party in any manner relating to
or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Party. To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.
(c)    Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

Section 10.14    Schedules Incorporated    . The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.


108



--------------------------------------------------------------------------------






Section 10.15    Offsets, Counterclaims and Defenses    . Any assignee of
Lender’s interest in and to this Agreement, the Note and the other Loan
Documents shall take the same free and clear of all offsets, counterclaims or
defenses which are unrelated to such documents which Borrower may otherwise have
against any assignor of such documents, and no such unrelated counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.

Section 10.16    No Joint Venture or Partnership; No Third Party
Beneficiaries    . (a) Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy in common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s
discretion, Lender deems it advisable or desirable to do so.

Section 10.17    Publicity    . All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, KeyBank National Association or any of their Affiliates
shall be subject to the prior written approval of Lender and KeyBank National
Association in their discretion.

Section 10.18    Waiver of Marshalling of Assets    . To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the Property, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.

Section 10.19    Waiver of Counterclaim    . Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.


109



--------------------------------------------------------------------------------






Section 10.20    Conflict; Construction of Documents; Reliance    . In the event
of any conflict between the provisions of this Agreement and any of the other
Loan Documents, the provisions of this Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21    Brokers and Financial Advisors    . Borrower hereby represents
that it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Cushman & Wakefield. Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person
(including Cushman & Wakefield) that such Person acted on behalf of Borrower or
Lender in connection with the transactions contemplated herein. The provisions
of this Section 10.21 shall survive the expiration and termination of this
Agreement and the payment of the Debt.

Section 10.22    Prior Agreements    . This Agreement and the other Loan
Documents contain the entire agreement of the parties hereto and thereto in
respect of the transactions contemplated hereby and thereby, and all prior
agreements among or between such parties, whether oral or written, between
Borrower and Lender are superseded by the terms of this Agreement and the other
Loan Documents.

Section 10.23    Liability    . If Borrower consists of more than one (1) Person
the obligations and liabilities of each Person shall be joint and several. Under
no circumstances whatsoever shall Lender have any liability for punitive,
special, consequential or incidental damages in connection with, arising out of,
or in any way related to or under this Loan Agreement or any other Loan Document
or in any way related to the transactions contemplated or any relationship
established by this Agreement or any other Loan Document or any act, omission or
event occurring in connection herewith or therewith, and, to the extent not
expressly prohibited by applicable laws, Borrower for itself and its Guarantor
and indemnitors waives all claims for punitive, special, consequential or
incidental damages. Lender shall have no duties or responsibilities except those
expressly set forth in this Agreement, the Security Instrument and the other
Loan Documents. Neither Lender nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by them as such hereunder
or in connection herewith, unless caused by their gross


110



--------------------------------------------------------------------------------





negligence or willful misconduct. This Agreement shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns forever.

Section 10.24    Certain Additional Rights of Lender (VCOC)    . Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding indebtedness;
and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).
The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

Section 10.25    OFAC    . Borrower hereby represents, warrants and covenants
that neither Borrower nor any Guarantor is (or will be) a person with whom
Lender is restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury of the United
States of America (including, those Persons named on OFAC’s Specially Designated
and Blocked Persons list) or under any statute, executive order (including, the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and shall not engage in any dealings or
transactions or otherwise be associated with such persons. In addition, Borrower
hereby covenants to provide Lender with any additional information that Lender
deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar activities.

Section 10.26    Duplicate Originals; Counterparts    . This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Agreement may be executed in several
counterparts, each of which counterpart shall be deemed an original instrument
and all of which together shall constitute a single Agreement. The failure of
any party hereto to execute this Agreement, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

Section 10.27    Modification to Include Taxable REIT Subsidiary. If at any time
Borrower’s receipt of Rents from the Park View Café Lease and/or the News Stand
Lease could reasonably be expected to cause the REIT to no longer qualify as a
real estate investment trust under


111



--------------------------------------------------------------------------------





section 856 of the Code or become subject to taxes under sections 857 or 4981 of
the Code (through a determination that such Rents to not constitute “rents from
real property” within the meaning of section 856(d)(1) of the Code or
otherwise), then Borrower and Lender agree to modify the Loan to cause the REIT
to maintain its status as such a real estate investment trust and to not be
subject to such taxation. Such modification shall be structured and completed in
a manner acceptable to both Lender and Borrower and may, without limitation,
involve Borrower assigning such Rents to a “taxable REIT subsidiary” as defined
in section 856(l)(1) of the Code, adding such taxable REIT subsidiary as an a
co-borrower for the Loan and having such taxable REIT subsidiary pledge its
interests in such Rents as additional collateral for the Loan, Borrower
assigning the Park View Café Lease and/or the News Stand Lease to a taxable REIT
subsidiary and entering into a separate Lease with such taxable REIT subsidiary
for the space covered by the Park View Café Lease and/or the News Stand Lease,
or any other manner acceptable to both Lender and Borrower. Lender shall have
the right to condition any such modification upon the satisfaction of the
following conditions:
(i)    Borrower shall pay any and all costs and expenses of Lender, the Rating
Agencies, Servicer and any trustee in connection with such modification
(including counsel fees and disbursements, recording fees, title insurance
premiums and any applicable revenue, documentary stamp, mortgage or intangible
taxes or other similar taxes or fees);
(ii)    Borrower shall deliver one or more opinions of counsel, delivered by
counsel acceptable to Lender and in form and content acceptable to Lender, (a)
covering matters normally covered by legal opinions in modifications of the form
of the proposed modification, (b) such modification will not cause the Loan
(including for this purpose the Loan Documents) to cease to be a “qualified
mortgage” within the meaning of Section 860G of the Code, either under the
provisions of Treasury Regulation Sections 1.860G-2(a)(8) or 1.860G-2(b) (as
such regulations may be amended or superseded from time to time) or under any
other provision of the Code or otherwise, and (c) such modification will not
cause the failure of any REMIC Trust or any other entity that holds the Note to
maintain its tax status;
(iii)    If required by Lender, Borrower shall deliver confirmation in writing
from each of the applicable Rating Agencies to the effect that such modification
will not result in a downgrade, withdrawal or qualification of the respective
ratings in effect immediately prior to such modification for the Securities
issued in connection with the Securitization which are then outstanding;
(iv)    No uncured Event of Default shall exist as of the effective date of such
modification;
(v)    Lender shall receive such credit checks and bankruptcy, litigation,
judgment lien and other comparable searches reasonably required by Lender which
would be reasonably acceptable to a prudent lender in connection with a
modifications of the form of the proposed modification;
(vi)    Following such modification, Borrower and such taxable REIT subsidiary
must each be able to satisfy all the representations and covenants set forth in
Sections 4.1.30, 4.1.35, 5.1.23 and 5.2.9 of this Agreement; and
(vii)    Borrower and such taxable REIT subsidiary shall deliver (A) all
organizational documentation requested by Lender, which shall be reasonably
satisfactory


112



--------------------------------------------------------------------------------





to Lender, (B) all certificates, documents or instruments as reasonably required
by Lender in connection with such modification, and (C) an Additional Insolvency
Opinion reflecting such Transfer satisfactory in form and substance to Lender;
and (D) an acceptable endorsement to the Title Insurance Policy.

ARTICLE XI – LOCAL LAW PROVISIONS

Section 11.1    Inconsistencies    . In the event of any inconsistencies between
the terms and conditions of this Article XI and the other provisions of this
Agreement, the terms and conditions of this Article XI shall control and be
binding.
NONE
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






113



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:


DCII-250 WILLIAMS STREET NW, LLC,
a Delaware limited liability company


By:    Carter Validus Operating Partnership II, LP,
a Delaware limited partnership,
its Sole Member


By:    Carter Validus Mission Critical REIT II, Inc.,
a Maryland corporation,
its General Partner




By: /s/ Lisa Collado                    
Name: Lisa Collado                    
Title: Authorized Agent                








SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.


LENDER:


KEYBANK NATIONAL ASSOCIATION,
a national banking association




By: /s/ Mary Ann Gripka    
Name:    Mary Ann Gripka
Title:    Vice President




 




SIGNATURE PAGE TO LOAN AGREEMENT



--------------------------------------------------------------------------------






SCHEDULE I
(RENT ROLL)rentroll1.jpg [rentroll1.jpg]




    



--------------------------------------------------------------------------------





rentroll2.jpg [rentroll2.jpg]







--------------------------------------------------------------------------------





rentroll3.jpg [rentroll3.jpg]





--------------------------------------------------------------------------------





rentroll4.jpg [rentroll4.jpg]





--------------------------------------------------------------------------------





rentroll5.jpg [rentroll5.jpg]





--------------------------------------------------------------------------------






SCHEDULE II
(INTENTIONALLY OMITTED)








    



--------------------------------------------------------------------------------






SCHEDULE III
(ORGANIZATIONAL CHART OF BORROWER)orgcharta35.jpg [orgcharta35.jpg]








    



--------------------------------------------------------------------------------






SCHEDULE IV


FORM OF TENANT DIRECTION LETTER


[BORROWER LETTERHEAD]
__________, 20__
[Tenants under Leases]
Re:
Lease dated ________ between _______________, as Landlord, and
__________________, as Tenant, concerning premises known as _____________

Gentlemen:
This letter shall constitute notice to you that the undersigned has granted a
lien and security interest in the captioned lease and all rents, additional rent
and all other monetary obligations to landlord thereunder (collectively, “Rent”)
in favor of KeyBank National Association, its successors and assigns, as lender
(“Lender”), to secure certain of the undersigned’s obligations to Lender. The
undersigned hereby irrevocably instructs and authorizes you to disregard any and
all previous notices sent to you in connection with Rent and hereafter to
deliver all Rent to the following address:
KeyBank National Association
Account Name:    DCII-250 Williams Street NW LLC LB FBO KeyBank National
Association, successors and assigns as Lender
Account No.: 329681262930
ABA# 021300077
Lockbox Mailing Address
DCII-250 Williams Street NW LLC
PO BOX 714689
Cincinnati, OH 45271-4689


Lockbox Overnight Address (Only)
Attn: Wholesale Lockbox # (714689)
DCII-250 Williams Street NW LLC
895 Central Ave, Suite 600
Cincinnati, OH 45202
The instructions set forth herein are irrevocable and are not subject to
modification in any manner, except that Lender, or any successor lender so
identified by Lender, may by written notice to you rescind the instructions
contained herein.




    

